
	
		I
		112th CONGRESS
		2d Session
		H. R. 6656
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2012
			Mr. McDermott (for
			 himself and Mr. Levin) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Homeland
			 Security and the
			 Budget, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reauthorize customs trade facilitation and enforcement
		  functions and programs, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Customs Enhanced Enforcement and Trade
			 Facilitation Act of 2012.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Customs facilitation
					Subtitle A—Functions other than investigative functions
				
					Sec. 101. Establishment of Agency; Commissioner.
					Sec. 102. Officers and employees.
					Sec. 103. Separate budget for U.S. Customs and Border
				Protection Agency.
					Sec. 104. Revolving fund.
					Sec. 105. Advances in foreign countries.
					Sec. 106. Advances for enforcement of customs
				provisions.
					Sec. 107. Certification of reason for advance.
					Sec. 108. Payments in foreign countries; claims for
				reimbursement.
					Sec. 109. Customs administration.
					Sec. 110. Designation of trade oversight personnel.
					Sec. 111. Consultation on trade and customs revenue
				functions.
					Sec. 112. Authorization of appropriations.
					Subtitle B—Investigative functions
					Sec. 121. Separate budget for U.S. Immigration and Customs
				Enforcement.
					Sec. 122. Authorization of appropriations.
					Subtitle C—Joint Strategic Plan
					Sec. 131. Joint Strategic Plan.
					Title II—Customs facilitation, trade enforcement, and
				transparency
					Subtitle A—Customs facilitation and transparency
					Sec. 201. Consultations with respect to mutual recognition
				agreements.
					Sec. 202. Commercial Customs Operations Advisory
				Committee.
					Sec. 203. Automated Commercial Environment computer
				system.
					Sec. 204. International Trade Data System.
					Subtitle B—Trade enforcement
					Chapter 1—Commercial risk assessment targeting
					Sec. 211. Commercial Targeting Division and National Targeting
				and Analysis Groups.
					Sec. 212. Centers of Excellence and Expertise.
					Sec. 213. Report on oversight of revenue protection and
				enforcement measures.
					Sec. 214. Report on security and revenue measures with respect
				to merchandise transported in bond.
					Sec. 215. Report on effectiveness of trade enforcement
				activities.
					Sec. 216. Priorities and performance standards for Customs
				modernization, trade facilitation, and trade enforcement functions and
				programs.
					Sec. 217. Educational seminars to improve efforts to classify
				and appraise imported articles and to improve trade enforcement
				efforts.
					Chapter 2—Importer requirements
					Sec. 221. Importer of record program.
					Sec. 222. Customs broker identification of
				importers.
					Sec. 223. Establishment of new importer
				program.
					Sec. 224. Requirements applicable to non-resident
				importers.
					Sec. 225. Certified importer program.
					Chapter 3—Import-Related protection of intellectual property
				rights
					Sec. 231. Exchange of information related to trade
				enforcement.
					Title III—Prevention of evasion of antidumping and countervailing
				duty orders
					Subtitle A—Actions relating to enforcement of trade remedy
				laws
					Sec. 301. Prevention and investigation of evasion.
					Sec. 302. Application to Canada and Mexico.
					Subtitle B—Other matters
					Sec. 311. Definitions.
					Sec. 312. Allocation and training of personnel.
					Sec. 313. Regulations.
					Sec. 314. Annual report on prevention of evasion of antidumping
				and countervailing duty orders.
					Sec. 315. Government Accountability Office report on
				reliquidation authority.
					Sec. 316. Addressing circumvention by new shippers.
					Title IV—Miscellaneous provisions
					Sec. 401. Penalties for customs brokers.
					Sec. 402. De minimis value and entry under
				regulations.
					Sec. 403. Collection and remittance of certain Customs User
				Fees.
					Sec. 404. Drawback and refunds.
					Sec. 405. Amendments to chapter 98 of the Harmonized Tariff
				Schedule of the United States.
					Title V—Other trade agencies
					Sec. 501. United States International Trade
				Commission.
					Sec. 502. Office of the United States Trade
				Representative.
				
			2.DefinitionsIn this Act:
			(1)Commercial Customs Operations Advisory
			 CommitteeThe term
			 Commercial Customs Operations Advisory Committee means the
			 Advisory Committee established pursuant to section 202 of this Act or any
			 successor committee.
			(2)Commercial operationsThe term commercial
			 operations, with respect to the U.S. Customs and Border Protection
			 Agency, includes—
				(A)administering any customs revenue function
			 delegated by the Secretary of the Treasury to the Secretary of Homeland
			 Security pursuant to section 412 of the Homeland Security Act of 2002 (6 U.S.C.
			 212);
				(B)facilitating legitimate international
			 trade, and enforcing the customs and trade laws of the United States to the
			 extent of the authority of the Commissioner under such laws;
				(C)coordinating all efforts of the Department
			 of Homeland Security to facilitate legitimate international trade and to
			 enforce the customs and trade laws of the United States;
				(D)coordinating, on behalf of the Department
			 of Homeland Security, efforts among executive branch agencies to facilitate
			 legitimate trade and to enforce the customs and trade laws of the United
			 States, including—
					(i)representing the Department of Homeland
			 Security in interagency fora addressing such efforts; and
					(ii)coordinating with the Director of U.S.
			 Immigration and Customs Enforcement to develop and implement the Joint
			 Strategic Plan;
					(E)coordinating, on behalf of the United
			 States, efforts with foreign customs agencies to facilitate legitimate
			 international trade and to enforce the customs and trade laws of the United
			 States and of foreign countries;
				(F)collecting, assessing, and disseminating
			 information as appropriate and in accordance with law, regarding cargo destined
			 for the United States, to ensure that such cargo complies with the customs and
			 trade laws of the United States and to facilitate the legitimate international
			 trade of such cargo;
				(G)soliciting and considering on a regular
			 basis input from the private sector, including the Commercial Customs
			 Operations Advisory Committee, the Trade Support Network, and other entities
			 affected by the efforts of the Federal Government to facilitate legitimate
			 international trade and to enforce the customs and trade laws of the United
			 States, with respect to—
					(i)the implementation of new or amended
			 customs and trade laws of the United States; and
					(ii)the development, implementation, or
			 revision of policies or regulations administered by the U.S. Customs and Border
			 Protection Agency; and
					(H)otherwise advising the Secretary of
			 Homeland Security with respect to the development of policies associated with
			 facilitating legitimate international trade and enforcing the customs and trade
			 laws of the United States.
				(3)Customs and trade laws of the United
			 StatesThe term customs
			 and trade laws of the United States includes the following:
				(A)The Tariff Act of 1930.
				(B)Section 249 of the Revised Statutes of the
			 United States (19 U.S.C. 3).
				(C)Section 2 of the Act of March 4, 1923 (19
			 U.S.C. 6).
				(D)Section 13031 of the Consolidated Omnibus
			 Budget Reconciliation Act of 1985 (19 U.S.C. 58c).
				(E)Section 251 of the Revised Statutes of the
			 United States (19 U.S.C. 66).
				(F)Section 1 of the Act of June 26, 1930 (19
			 U.S.C. 68).
				(G)The Foreign Trade Zones Act (19 U.S.C. 81a
			 et seq.).
				(H)Section 1 of the Act of March 2, 1911 (19
			 U.S.C. 198).
				(I)The Trade Act of 1974.
				(J)The Trade Agreements Act of 1979.
				(K)The North American Free Trade Area
			 Implementation Act.
				(L)The Uruguay Round Agreements Act.
				(M)The Caribbean Basin Economic Recovery
			 Act.
				(N)The Andean Trade Preference Act.
				(O)The African Growth and Opportunity
			 Act.
				(P)The Act of March 3, 1927 (44 Stat. 1381,
			 chapter 348; 19 U.S.C. 2071 et seq.).
				(Q)The Customs Enforcement Act of 1986 (Public
			 Law 99–570; 100 Stat. 3207–79).
				(R)The Customs and Trade Act of 1990 (Public
			 Law 101–382; 104 Stat. 629).
				(S)The Customs Procedural Reform and
			 Simplification Act of 1978 (Public Law 95–410; 92 Stat. 888).
				(T)The Trade Act of 2002 (Public Law 107–210;
			 116 Stat. 933).
				(U)The Convention on Cultural Property
			 Implementation Act (19 U.S.C. 2601 et seq.).
				(V)The Act of August 7, 1939 (53 Stat. 1263,
			 chapter 566; 19 U.S.C. 2077 et seq.).
				(W)Any other provision of law vesting customs
			 revenue functions in the Secretary of the Treasury.
				(X)Any other provision of law relating to
			 customs facilitation or trade enforcement that is administered by the U.S.
			 Customs and Border Protection Agency on behalf of any Federal agency that is
			 required to participate in the International Trade Data System established
			 pursuant to section 411(d) of the Tariff Act of 1930 (19 U.S.C. 1411(d)), as
			 amended by section 204 of this Act.
				(Y)Any other provision of customs or trade law
			 administered by the U.S. Customs and Border Protection Agency.
				(4)Customs revenue functionThe term customs revenue
			 function has the meaning given that term in section 415 of the Homeland
			 Security Act of 2002 (6 U.S.C. 215).
			(5)ImporterThe
			 term importer means one of the parties qualifying as an importer
			 of record under section 484(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C.
			 1484(a)(2)(B)).
			(6)Nonresident
			 importerThe term nonresident importer means an
			 importer who is—
				(A)an individual who is not a citizen of the
			 United States or an alien lawfully admitted for permanent residence in the
			 United States; or
				(B)a partnership, corporation, or other
			 commercial entity that is not organized under the laws of a jurisdiction within
			 the customs territory of the United States (as such term is defined in General
			 Note 2 of the Harmonized Tariff Schedule of the United States) or in the Virgin
			 Islands of the United States.
				(7)Joint strategic planThe term Joint Strategic Plan
			 means the plan required by section 131 of this Act.
			(8)Trade Support NetworkThe term Trade Support Network
			 means representatives of the private sector that provide input on the design
			 and development of modernization projects of the U.S. Customs and Border
			 Protection Agency.
			ICustoms facilitation
			AFunctions other than investigative
			 functions 
				101.Establishment of Agency;
			 Commissioner
					(a)In generalThe first section of the Act of March 3,
			 1927 (44 Stat. 1381, chapter 348; 19 U.S.C. 2071), is amended to read as
			 follows:
						
							1.Establishment of U.S. Customs and Border
				Protection Agency; commissioner
								(a)Establishment of U.S. Customs and Border
				Protection AgencyThere is
				established in the Department of Homeland Security the U.S. Customs and Border
				Protection Agency.
								(b)Establishment of Commissioner of U.S.
				Customs and Border ProtectionThe head of the U.S. Customs and Border
				Protection Agency shall be a Commissioner of U.S. Customs and Border Protection
				(in this Act referred to as the Commissioner), who shall—
									(1)be appointed by the President, by and with
				the advice and consent of the Senate;
									(2)carry out the duties described in
				subsection (c); and
									(3)report directly to the Secretary of
				Homeland Security.
									(c)Duties
									(1)In generalThe Commissioner shall—
										(A)carry out the duties and powers prescribed
				by law or by the Secretary of Homeland Security;
										(B)direct the administration of the commercial
				operations of the U.S. Customs and Border Protection Agency and the enforcement
				of the customs and trade laws of the United States; and
										(C)otherwise safeguard the economic and
				homeland security interests of the United States at land borders and ports of
				entry.
										(2)DefinitionsIn this subsection, the terms
				commercial operations and customs and trade laws of the
				United States have the meanings given such terms in section 2 of the
				Customs Enhanced Enforcement and Trade Facilitation Act of 2012.
									(d)Absence or disability of
				CommissionerThe Deputy
				Commissioner of U.S. Customs and Border Protection, appointed pursuant to
				section 2, shall act as Commissioner of U.S. Customs and Border Protection
				during the absence or disability of the Commissioner of U.S. Customs and Border
				Protection, or in the event that there is no Commissioner of U.S. Customs and
				Border
				Protection.
								.
					(b)Administrative continuity
						(1)In
			 generalThe Act of March 3, 1927 (44 Stat. 1381, chapter 348; 19
			 U.S.C. 2073), is amended by striking section 3 and inserting the
			 following:
							
								3.Transfer of functions, assets, liabilities,
				and duties
									(a)In generalEffective on the date of the enactment of
				the Customs Enhanced Enforcement and Trade Facilitation Act of 2012, the
				functions and associated personnel, assets, and liabilities, identified under
				section 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) on the day
				before such date of enactment, are transferred to the U.S. Customs and Border
				Protection Agency.
									(b)Continuation in officeThe individual serving as Commissioner of
				Customs, in the Department of Homeland Security, on the day before the date of
				the enactment of the Customs Enhanced Enforcement and Trade Facilitation Act of
				2012 may serve as the Commissioner of the U.S. Customs and Border Protection
				Agency until the earlier of—
										(1)the date on which such individual is no
				longer eligible to serve as Commissioner of Customs; or
										(2)the date on which a person nominated by the
				President to be the Commissioner of U.S. Customs and Border Protection is
				confirmed by the
				Senate.
										.
						(2)RepealSection 411 of the Homeland Security Act of
			 2002 (6 U.S.C. 211), and the item relating to that section in the table of
			 contents for that Act, are repealed.
						(c)ReferenceOn and after the effective date of this
			 Act, any reference in law or regulations to the Commissioner of
			 Customs or the Commissioner of the Customs Service shall
			 be deemed to be a reference to the Commissioner of U.S. Customs and Border
			 Protection established pursuant to section 1 of the Act of March 3, 1927, as
			 amended by subsection (a) of this section.
					(d)CompensationSection 5314 of title 5, United States
			 Code, is amended by striking Commissioner of Customs, Department of
			 Homeland Security and inserting Commissioner of U.S. Customs and
			 Border Protection, Department of Homeland Security.
					102.Officers and employees
					(a)Deputy
			 commissionerSection 2 of the
			 Act of March 3, 1927 (44 Stat. 1381, chapter 348; 19 U.S.C. 2072), is amended
			 by striking subsection (a) and inserting the following:
						
							(a)Deputy Commissioner
								(1)In generalThere shall be in the U.S. Customs and
				Border Protection Agency established by the first section, 1 Deputy
				Commissioner who shall be appointed by the President, by and with the advice
				and consent of the Senate.
								(2)QualificationsA person appointed to be the Deputy
				Commissioner of U.S. Customs and Border Protection shall have a minimum of 10
				years of professional experience in the operation of the customs and trade laws
				of the United States.
								(3)DutiesThe duties of the Deputy Commissioner shall
				include—
									(A)overseeing the commercial operations of the
				U.S. Customs and Border Protection Agency, including the operations of the
				Office of International Trade and all other offices of the Agency whose duties
				primarily relate to the commercial operations of the Agency;
									(B)resolving issues relating to the commercial
				operations of the U.S. Customs and Border Protection Agency, including liaising
				between offices primarily charged with carrying out the commercial operations
				of the Agency and any operational or port level office, including the Office of
				Field Operations or any successor office, in the administration of duties
				relating to the commercial operations of the Agency;
									(C)overseeing the development and
				implementation information technology, research, and communication functions of
				the U.S. Border and Protection Agency that affect the commercial operations of
				the Agency, including modernization strategies, that support the commercial
				operations of the Agency, including the implementation of the Automated
				Commercial Environment computer system authorized under section 13031(f)(5) of
				the Consolidated Omnibus Budget and Reconciliation Act of 1985 (19 U.S.C.
				58c(f)(5));
									(D)overseeing the customs revenue functions of
				the U.S. Customs and Border Protection Agency in consultation, as appropriate,
				with the Deputy Assistant Secretary for Tax, Trade, and Tariff Policy of the
				Department of the Treasury or any successor position;
									(E)overseeing the administration of customs
				revenue functions of the U.S. Customs and Border Protection Agency; and
									(F)consulting with the Committee on Finance of
				the Senate and the Committee on Ways and Means of the House of Representatives
				on a regular and timely basis regarding the administration of the commercial
				operations of the U.S. Customs and Border Protection Agency, including—
										(i)the status and
				substance of international negotiations relating to the customs and trade laws
				of the United States, or of foreign countries, in which personnel of the Agency
				are participating;
										(ii)the resource
				needs of the Agency in relation to the commercial operations of the
				Agency;
										(iii)any proposed changes to policy,
				regulations, interpretations, or practices that relate to commercial
				operations;
										(iv)any legislative proposals that the Agency
				or the Department of Homeland Security provides to other committees of the
				Senate or the House of Representatives or individual members of such committees
				that relate to the commercial operations of the Agency; and
										(v)the implementation
				of new or amended customs and trade laws of the United States.
										(4)Absence or disability of Deputy
				CommissionerThe Assistant
				Commissioner of the Office of International Trade shall act as the Deputy
				Commissioner during the disability of the Deputy Commissioner, or in the event
				that there is no Deputy
				Commissioner.
								.
					(b)Trade
			 advocateSection 2 of the Act of March 3, 1927 (44 Stat. 1381,
			 chapter 348; 19 U.S.C. 2072), as amended by subsection (a) of this section, is
			 further amended by striking subsection (b) and inserting the following:
						
							(b)Trade Advocate
								(1)In
				generalThe Commissioner
				shall appoint within the U.S. Customs and Border Protection Agency, a Trade
				Advocate, who shall report directly to the Commissioner.
								(2)QualificationsA
				person appointed to be Trade Advocate shall have not less than 5 years
				experience working in international trade in the private sector.
								(3)DutiesThe Trade Advocate shall—
									(A)serve as the primary liaison between the
				U.S. Customs and Border Protection Agency and the public with respect to the
				Agency’s administration of customs facilitation and trade enforcement
				functions;
									(B)assist the Commissioner in resolving issues
				relating to the commercial operations of the Agency by effectively
				communicating the perspectives held by interested parties in the private
				sector, including domestic producers, and other private commercial
				interests;
									(C)consult with interested parties in the
				private sector, including domestic producers, the Commercial Customs Operations
				Advisory Committee, and the Trade Support Network, for their input with respect
				to the Agency's—
										(i)development and implementation of rules,
				regulations, decisions, and notices related to the customs and trade laws of
				the United States administered by the Agency;
										(ii)development of the Joint Strategic Plan
				required under section 131 of the Customs Enhanced Enforcement and Trade
				Facilitation Act of 2012;
										(iii)assessment of the effectiveness of customs
				facilitation and trade enforcement efforts; and
										(iv)trade modernization activities, including
				the development and implementation of the Automated Commercial Environment
				computer system authorized under section 13031(f)(5) of the Consolidated
				Omnibus Budget and Reconciliation Act of 1985 (19 U.S.C. 58c(f)(5)) and support
				for the establishment of the International Trade Data System under the
				oversight of the Department of the Treasury pursuant to section 411(d) of the
				Tariff Act of 1930 (19 U.S.C. 1411(d));
										(D)advise the Commissioner with respect to the
				consultations described in subparagraph (C); and
									(E)otherwise consult with the public as
				directed by the Commissioner or by
				law.
									.
					(c)Other
			 officersSection 2 of the Act of March 3, 1927 (44 Stat. 1381,
			 chapter 348; 19 U.S.C. 2072), as amended by subsections (a) and (b) of this
			 section, is further amended by striking subsection (c) and inserting the
			 following:
						
							(c)Other
				officersThe Secretary of
				Homeland Security may appoint such other officers as are necessary to manage
				the individual offices within the U.S. Customs and Border Protection Agency.
				Any appointment of personnel under this subsection shall be subject to the
				provisions of the civil service laws, and the salaries of such personnel shall
				be fixed in accordance with chapter 51 and subchapter III of chapter 53 of
				title 5, United States
				Code.
							.
					(d)Office of
			 International TradeSection 2(d) of the Act of March 3, 1927 (44
			 Stat. 1381, chapter 348; 19 U.S.C. 2072(d)), is amended—
						(1)in paragraph (1),
			 by striking United States Customs and Border Protection and
			 inserting U.S. Customs and Border Protection Agency; and
						(2)in paragraph
			 (2)—
							(A)in the heading, by
			 striking ; elimination of
			 offices;
							(B)by striking
			 subparagraph (A) and inserting the following:
								
									(A)Office of Field
				Operations
										(i)Transfer
											(I)In
				generalNot later than 90
				days after the date of enactment of the Customs Enhanced Enforcement and Trade
				Facilitation Act of 2012, the Commissioner shall transfer to the Office of
				International Trade established pursuant to paragraph (1) the assets, functions
				(other than administrative functions), and personnel described in subclause
				(II) of the Office of Field Operations.
											(II)Personnel
				describedThe personnel of the Office of Field Operations
				referred to in subclause (I) are the following:
												(aa)Personnel having
				the statutory authority to classify and appraise goods entering the United
				States.
												(bb)Personnel having
				the responsibility to act as principal point of contact and technical experts
				with respect to goods entering the United States, including responsibilities
				relating to collection and deposit of duties, taxes, and fees.
												(cc)Such other
				personnel as the Commissioner determines to be necessary.
												(ii)Assistant
				Commissioner in the Office of International TradeThe assets,
				functions, and personnel transferred to the Office of International Trade
				pursuant to clause (i) shall be under the authority of the Assistant
				Commissioner in the Office of International Trade.
										(iii)TrainingNot later than 18 months after the date of
				the enactment of the Customs Enhanced Enforcement and Trade Facilitation Act of
				2012, the Commissioner shall ensure that sufficient training with respect to
				facilitating legitimate international trade and enforcing the customs and trade
				laws of the United States has been provided to personnel transferred to the
				Office of International Trade pursuant to clause (i).
										(iv)Limitation on
				fundsNo funds appropriated to the U.S. Customs and Border
				Protection Agency may be used to transfer the assets, functions, or personnel
				of the Office of Field Operations to an office other than the Office of
				International
				Trade.
										;
							(C)by striking
			 subparagraph (B);
							(D)by redesignating
			 subparagraphs (C) through (F) as subparagraphs (B) through (E),
			 respectively;
							(E)in subparagraph (B), as redesignated by
			 subparagraph (D) of this paragraph, by striking United States Customs
			 and Border Protection and inserting U.S. Customs and Border
			 Protection Agency; and
							(F)in subparagraph
			 (E), as redesignated by subparagraph (D) of this paragraph—
								(i)by striking United States Customs
			 and Border Protection and inserting U.S. Customs and Border
			 Protection Agency; and
								(ii)by
			 striking subparagraph (E)(ii) and inserting subparagraph
			 (D)(ii).
								(e)DefinitionsSection 2(f) of the Act of March 3, 1927
			 (44 Stat. 1381, chapter 348; 19 U.S.C. 2072) is amended to read as
			 follows:
						
							(f)DefinitionsIn this section—
								(1)the term
				Commissioner means the Commissioner of U.S. Customs and Border
				Protection; and
								(2)the terms Commercial Customs
				Operations Advisory Committee, commercial operations,
				customs and trade laws of the United States, and Trade
				Support Network have the meaning given such terms in section 2 of the
				Customs Enhanced Enforcement and Trade Facilitation Act of
				2012.
								.
					(f)United States
			 Trade Representative review of Customs regulations, interpretations, and
			 practicesThe Act of March 3, 1927 (44 Stat. 1381, chapter 348;
			 19 U.S.C. 2071 et seq.), is amended by inserting after section 3 the
			 following:
						
							4.United States Trade Representative review
				of Customs regulations, interpretations, and practices
								(a)ReferralThe Commissioner of U.S. Customs and Border
				Protection shall consult with the United States Representative with respect to
				any proposed change to a regulation, interpretation, or practice of the Agency
				relating to commercial operations of the Agency that implicates compliance by
				the United States Government with its international trade obligations.
								(b)DefinitionIn this section, the term commercial
				operations has the meaning given the term in section 2 of the Customs
				Enhanced Enforcement and Trade Facilitation Act of
				2012.
								.
					(g)CompensationSection 5315 of title 5, United States
			 Code, is amended by adding at the end the following:
						Deputy Commissioner of U.S. Customs
			 and Border Protection, Department of Homeland Security..
						103.Separate budget for U.S. Customs and Border
			 Protection Agency
					(a)In generalThe President shall include in each budget
			 transmitted to Congress under section 1105 of title 31, United States Code, a
			 separate budget request for the commercial operations of the U.S. Customs and
			 Border Protection Agency.
					(b)RepealSection 414 of the Homeland Security Act of
			 2002 (6 U.S.C. 214), and the item relating to that section in the table of
			 contents of that Act, are repealed.
					104.Revolving
			 fundThe matter under the
			 heading revolving fund, bureau of customs in the
			 Treasury and Post Office Departments Appropriation Act, 1950 (63 Stat. 360,
			 chapter 286; 19 U.S.C. 2074), is amended by striking Bureau of
			 Customs and inserting U.S. Customs and Border Protection
			 Agency.
				105.Advances in foreign countriesThe matter under the heading
			 bureau of
			 customs in title I of the Treasury Department
			 Appropriation Act 1940 (53 Stat. 660, chapter 115; 19 U.S.C. 2076), is amended
			 in the last proviso by striking Bureau of Customs and inserting
			 U.S. Customs and Border Protection Agency or U.S. Immigration and
			 Customs Enforcement.
				106.Advances for enforcement of customs
			 provisionsSection 2 of the
			 Act entitled An Act to provide for advances of funds by special
			 disbursing agents in connection with the enforcement of Acts relating to
			 narcotic drugs, approved March 28, 1928 (19 U.S.C. 2077), is amended to
			 read as follows:
					
						2.Advances for enforcement of customs
				provisionsThe Commissioner of
				U.S. Customs and Border Protection and the Director of U.S. Immigration and
				Customs Enforcement, with the approval of the Secretary of Homeland Security
				and the Secretary of the Treasury, are each authorized to direct the advance of
				funds by the Fiscal Service in the Department of the Treasury, in connection
				with the enforcement of the customs and trade laws of the United States (as
				defined in section 2 of the Customs Enhanced Enforcement and Trade Facilitation
				Act of
				2012).
						.
				107.Certification of reason for
			 advanceSection 3 of the Act
			 of March 28, 1928 (19 U.S.C. 2078), is amended by striking Commissioner
			 of Customs and inserting Commissioner of U.S. Customs and Border
			 Protection or the Director of U.S. Immigration and Customs
			 Enforcement.
				108.Payments in foreign countries; claims for
			 reimbursementSection 4 of the
			 Act of August 7, 1939 (53 Stat. 1263, chapter 566; 19 U.S.C. 2079), is amended
			 to read as follows:
					
						4.Payments in foreign countries; claims for
				reimbursementThe provisions
				of this Act shall not affect payments made for the U.S. Customs and Border
				Protection Agency or U.S. Immigration and Customs Enforcement in foreign
				countries, or the right of any officer or employee of such Agencies to claim
				reimbursement for personal funds expended in connection with the enforcement of
				the customs and trade laws of the United States (as defined in section 2 of the
				Customs Enhanced Enforcement and Trade Facilitation Act of
				2012).
						.
				109.Customs administrationSection 113 of the Customs and Trade Act of
			 1990 (19 U.S.C. 2082) is amended to read as follows:
					
						113.Customs Administration
							(a)In generalThe Commissioner of U.S. Customs and Border
				Protection and the Director of U.S. Immigration and Customs Enforcement each
				shall—
								(1)develop and implement accounting systems
				that accurately determine and report the allocation of the personnel and other
				resources of the U.S. Customs and Border Protection Agency and U.S. Immigration
				and Customs Enforcement among the various operational functions of each Agency,
				including merchandise processing and customs and trade law enforcement;
				and
								(2)for fiscal year 2013 and each subsequent
				fiscal year, develop and implement labor distribution surveys of major
				workforce activities within the U.S. Customs and Border Protection Agency and
				U.S. Immigration and Customs Enforcement to determine the cost of the various
				operational functions of each Agency and the extent to which the costs of one
				Agency are covered by the other Agency.
								(b)Survey
				reportsThe Commissioner of
				U.S. Customs and Border Protection and the Director of U.S. Immigration and
				Customs Enforcement shall each, not later than December 31, 2013, and December
				31 of each subsequent calendar year, submit to the Committee on Finance of the
				Senate and the Committee on Ways and Means of the House of Representatives a
				report on the results of the surveys implemented under paragraph (2) of
				subsection (a) for the preceding fiscal
				year.
							.
				110.Designation of trade oversight
			 personnelSubsection (c) of
			 section 412 of the Homeland Security Act of 2002 (6 U.S.C. 212(c)) is amended
			 to read as follows:
					
						(c)Designation of trade oversight
				personnelNot later than 90
				days after the date of the enactment of the Customs Enhanced Enforcement and
				Trade Facilitation Act of 2012, the Secretary of the Treasury shall designate
				and dedicate not less than 5 full-time equivalent personnel to work exclusively
				with the Deputy Assistant Secretary of the Treasury for Tax, Trade, and Tariff
				Policy in the performance and oversight of customs revenue
				functions.
						.
				111.Consultation on trade and customs revenue
			 functionsSection 401(c) of
			 the Safety and Accountability for Every Port Act (6 U.S.C. 115(c)) is
			 amended—
					(1)in paragraph (1), by striking on
			 Department policies and actions that have and inserting not
			 later than 30 days after proposing, and not later than 30 days before
			 finalizing, any Department policies, initiatives, or actions that will
			 have; and
					(2)in paragraph (2)(A), by striking not
			 later than 30 days prior to the finalization of and inserting
			 not later than 60 days before proposing, and not later than 60 days
			 before finalizing,.
					112.Authorization of appropriations
					(a)In generalSection 301 of the Customs Procedural
			 Reform and Simplification Act of 1978 (19 U.S.C. 2075) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (1)—
								(i)by
			 striking October 1, 1979 and inserting October 1,
			 2012; and
								(ii)by
			 striking Department of the Treasury for the United States Customs
			 Service and inserting Department of Homeland Security for the
			 U.S. Customs and Border Protection Agency;
								(B)by striking
			 paragraph (2) and inserting the following:
								
									(2)Requirement for authorizationThe authorization of the appropriations for
				the U.S. Customs and Border Protection Agency for each fiscal year after fiscal
				year 2012 shall specify the amount authorized for the fiscal year for the
				salaries and expenses of the Agency in conducting commercial
				operations.
									;
				and
							(C)by striking
			 paragraph (3);
							(2)by striking
			 subsections (b), (c), and (d) and inserting the following:
							
								(b)Authorization of appropriations
									(1)In
				generalThere are authorized to be appropriated for the salaries
				and expenses of the U.S. Customs and Border Protection Agency that are incurred
				in commercial operations—
										(A)not less than
				$1,800,000,000 for fiscal year 2013;
										(B)not less than $1,817,000,000 for fiscal
				year 2014; and
										(C)not less than $1,830,000,000 for fiscal
				year 2015.
										(2)Customs user fee accountThe monies authorized to be appropriated
				pursuant to paragraph (1) for any fiscal year, except for such sums as may be
				necessary for the salaries and expenses of the U.S. Customs and Border
				Protection Agency that are incurred in connection with the processing of
				merchandise that is exempt from the fees imposed pursuant to section 13031(a)
				(9) and (10) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
				U.S.C. 58c(a) (9) and (10)), shall be appropriated from the Customs User Fee
				Account.
									(c)Mandatory 10-Day defermentNo part of the funds appropriated under
				subsection (a) for any fiscal year may be used to provide less time for the
				collection of estimated duties than the 10-day deferment procedure in effect on
				January 1, 1981.
								(d)Overtime pay limitations;
				waiverNo part of the funds
				appropriated pursuant to subsection (a) for any fiscal year may be used for
				administrative expenses to pay any customs officer overtime pay in an amount
				exceeding $35,000 unless the Secretary of Homeland Security determines on an
				individual basis that payment of overtime pay to such officer in an amount
				exceeding $35,000 is necessary for national security purposes, to prevent
				excessive costs, or to meet emergency requirements of the
				Agency.
								;
						(3)in subsection
			 (e)—
							(A)by striking
			 October 1, 1982 and inserting October 1,
			 2012;
							(B)by striking
			 Department of the Treasury for salaries of the United States Customs
			 Service and inserting Department of Homeland Security for
			 salaries of the U.S. Customs and Border Protection Agency; and
							(C)by striking
			 to reflect and all that follows and inserting to reflect
			 any adjustment in rates of basic pay made in accordance with subchapter I of
			 chapter 53 of title 5, United States Code.;
							(4)by striking
			 subsections (f) and (g) and inserting the following:
							
								(f)Use of savings resulting from
				administrative consolidationsIf savings in salaries and expenses result
				from the consolidation of administrative functions within the U.S. Customs and
				Border Protection Agency, the Commissioner of U.S. Customs and Border
				Protection shall apply the savings, to the extent the savings are not needed to
				meet emergency requirements of the Agency, to strengthening the commercial
				operations of the Agency by increasing the number of personnel dedicated to
				administering such commercial operations.
								(g)Allocation of resources; report to
				congressional committeesThe
				Commissioner of U.S. Customs and Border Protection shall notify the Committee
				on Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives at least 180 days prior to taking any action that would—
									(1)result in any significant reduction in
				force of employees of the U.S. Customs and Border Protection Agency other than
				by means of attrition;
									(2)result in any significant reduction in
				hours of operation or services rendered at any office of the U.S. Customs and
				Border Protection Agency or any United States port of entry;
									(3)eliminate or relocate any office of the
				U.S. Customs and Border Protection Agency;
									(4)eliminate any United States port of entry;
				or
									(5)significantly reduce the number of
				employees assigned to any office or any function of the U.S. Customs and Border
				Protection Agency.
									;
				and
						(5)by adding at the
			 end the following:
							
								(i)DefinitionIn this section, the term commercial
				operations has the meaning given such term in section 2 of the Customs
				Enhanced Enforcement and Trade Facilitation Act of
				2012.
								.
						(b)Resource optimization modelSubsection (h) of section 301 of the
			 Customs Procedural Reform and Simplification Act of 1978 is amended by striking
			 Resource Allocation Model each place it appears in the text and
			 in the heading and inserting Resource Optimization Model.
					(c)Conforming amendmentSubsection (c) of section 5 of the Act of
			 February 13, 1911 (19 U.S.C. 267(c)), is amended to read as follows:
						
							(c)Limitations
								(1)Fiscal year capThe aggregate of overtime pay under
				subsection (a) of this section (including commuting compensation under
				subsection (a)(2)(B) of this section) and premium pay under subsection (b) of
				this section that a customs officer may be paid in any fiscal year may not
				exceed $35,000 unless the Secretary of Homeland Security determines on an
				individual basis that payment of overtime pay to such officer in an amount
				exceeding $35,000 is necessary for national security purposes, to prevent
				excessive costs, or to meet emergency requirements of the Agency.
								(2)Exclusivity of pay under this
				sectionA customs officer who
				receives overtime pay under subsection (a) of this section, or premium pay
				under subsection (b) of this section for time worked, may not receive pay or
				other compensation for that work under any other provision of
				law.
								.
					BInvestigative functions
				121.Separate budget for U.S. Immigration and
			 Customs EnforcementThe
			 President shall include in each budget transmitted to Congress under section
			 1105 of title 31, United States Code, a separate budget request of U.S.
			 Immigration and Customs Enforcement for the enforcement of the customs and
			 trade laws of the United States.
				122.Authorization of
			 appropriationsTitle III of
			 the Customs Procedural Reform and Simplification Act of 1978 (19 U.S.C. 2075)
			 is amended by inserting after section 301 the following:
					
						302.Authorization of appropriations for certain
				Customs enforcement activities
							(a)In general
								(1)Fiscal years beginning on or after October
				1, 2012For the fiscal year
				beginning October 1, 2012, and each fiscal year thereafter, there are
				authorized to be appropriated to the U.S. Immigration and Customs Enforcement
				of the Department of Homeland Security for the enforcement of the customs and
				trade laws of the United States only such sums as may be authorized by
				law.
								(2)Specification of amountsThe authorization of the appropriations for
				the U.S. Immigration and Customs Enforcement for each fiscal year after fiscal
				year 2012 shall specify the amount authorized for the fiscal year for the
				salaries and expenses of U.S. Immigration and Customs Enforcement for the
				enforcement of the customs and trade laws of the United States.
								(b)Authorization of
				appropriationsThere are
				authorized to be appropriated for the salaries and expenses of the U.S.
				Immigration and Customs Enforcement that are incurred in enforcement of the
				customs and trade laws of the United States—
								(1)not less than
				$86,000,000 for fiscal year 2013;
								(2)not less than
				$88,150,000 for fiscal year 2014; and
								(3)not less than
				$90,200,000 for fiscal year 2015.
								(c)DefinitionIn this section, the term customs and
				trade laws of the United States has the meaning given such term in
				section 2 of the Customs Enhanced Enforcement and Trade Facilitation Act of
				2012.
							.
				CJoint Strategic Plan
				131.Joint Strategic Plan
					(a)In generalNot later than June 30, 2013, and every 2
			 years thereafter, the Commissioner of U.S. Customs and Border Protection and
			 the Director of U.S. Immigration and Customs Enforcement shall jointly develop
			 and submit to the Committee on Finance of the Senate and the Committee on Ways
			 and Means of the House of Representatives, a Joint Strategic Plan.
					(b)ContentsThe Joint Strategic Plan required under
			 this section shall be comprised of a comprehensive multi-year plan for
			 enforcing the customs and trade laws of the United States and for facilitating
			 the international trade of the United States, and shall include—
						(1)a summary of actions taken to date to
			 better enforce the customs and trade laws of the United States and to better
			 facilitate the international trade of the United States, including a
			 description and analysis of specific performance measures to evaluate the
			 progress of the U.S. Customs and Border Protection Agency and U.S. Immigration
			 and Customs Enforcement in meeting each such responsibility;
						(2)a statement of objectives and plans for
			 further improving the enforcement of the customs and trade laws of the United
			 States and the facilitation of the international trade of the United
			 States;
						(3)a specific identification of the priority
			 trade issues described in paragraph (3)(B)(ii) of section 2(d) of the Act of
			 March 3, 1927 (44 Stat. 1381, chapter 348; 19 U.S.C. 2072(d)), as added by
			 section 211(a) of this Act;
						(4)a description of efforts made to improve
			 consultation and coordination among Federal departments and agencies, and in
			 particular between the U.S. Customs and Border Protection Agency and U.S.
			 Immigration and Customs Enforcement, regarding the enforcement of the customs
			 and trade laws of the United States and the facilitation of the international
			 trade of the United States;
						(5)a description of the training that has
			 occurred to date within the U.S. Customs and Border Protection Agency and U.S.
			 Immigration and Customs Enforcement to improve such enforcement and
			 facilitation, including training under section 217 of this Act;
						(6)a specific identification of any domestic
			 or international best practices that may further improve such enforcement and
			 facilitation; and
						(7)any legislative recommendations to further
			 improve such enforcement of the customs and trade laws of the United States or
			 facilitation.
						(c)Consultations
						(1)In generalIn developing the Joint Strategic Plan
			 required under this section, the Commissioner and the Director shall consult
			 with—
							(A)appropriate officials from the relevant
			 Federal departments and agencies, including—
								(i)the Department of the Treasury;
								(ii)the Department of Agriculture;
								(iii)the Department of Commerce;
								(iv)the Department of Justice;
								(v)the Department of the Interior;
								(vi)the Department of Health and Human
			 Services;
								(vii)the Food and Drug Administration;
								(viii)the Consumer Product Safety Commission;
			 and
								(ix)the Office of the United States Trade
			 Representative; and
								(B)the Commercial Customs Operations Advisory
			 Committee (established in section 202 of this Act).
							(2)Other consultationsIn developing the Joint Strategic Plan
			 required under this section, the Commissioner and the Director shall seek to
			 consult with—
							(A)appropriate officials from relevant foreign
			 law enforcement agencies and international organizations, including the World
			 Customs Organization; and
							(B)interested parties in the private sector,
			 including domestic producers.
							IICustoms
			 facilitation, trade enforcement, and transparency
			ACustoms
			 facilitation and transparency
				201.Consultations with respect to mutual
			 recognition agreementsThe
			 Secretary of Homeland Security, with respect to any proposed Mutual Recognition
			 Arrangement or similar agreement between the United States and a foreign
			 government providing for mutual recognition of supply chain security programs
			 and customs revenue functions, shall—
					(1)consult, not later than 30 days before
			 initiating negotiations to enter into any such agreement, with the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives; and
					(2)consult, not later than 30 days before
			 entering into any such agreement, with the Committee on Finance of the Senate
			 and the Committee on Ways and Means of the House of Representatives.
					202.Commercial Customs Operations Advisory
			 Committee
					(a)EstablishmentNot later than 60 days after the date of
			 enactment of this Act, the Secretary of the Treasury and the Secretary of
			 Homeland Security shall jointly establish a Commercial Customs Operations
			 Advisory Committee (in this section referred to as the Advisory
			 Committee).
					(b)Membership
						(1)In generalThe Advisory Committee shall be comprised
			 of—
							(A)20 individuals appointed under paragraph
			 (2);
							(B)the Assistant Secretary for Tax Policy of
			 the Department of the Treasury and the Assistant Secretary of Policy and
			 Planning of the Department of Homeland Security, who shall jointly co-chair
			 meetings of the Advisory Committee; and
							(C)the Commissioner of U.S. Customs and Border
			 Protection and the Director of U.S. Immigration and Customs Enforcement, who
			 shall serve as deputy co-chairs of meetings of the Advisory Committee.
							(2)Appointment
							(A)In
			 generalThe Secretary of the Treasury and the Secretary of
			 Homeland Security shall jointly appoint 20 individuals from the private sector
			 to the Advisory Committee.
							(B)RequirementsIn making appointments under subparagraph
			 (A), the Secretary of the Treasury and the Secretary of Homeland Security shall
			 appoint members—
								(i)to
			 ensure that the membership of the Advisory Committee is representative of the
			 individuals and firms affected by the commercial operations of the U.S. Customs
			 and Border Protection Agency;
								(ii)to ensure that a majority of the
			 individuals are not members of the same political party; and
								(iii)to
			 ensure that domestic manufacturing parties are represented.
								(c)DutiesThe Advisory Committee established under
			 subsection (a) shall—
						(1)advise the Secretary of the Treasury and
			 the Secretary of Homeland Security on matters involving the commercial
			 operations of the U.S. Customs and Border Protection Agency and U.S.
			 Immigration and Customs Enforcement, including advising with respect to
			 significant changes that are proposed with respect to agency regulations,
			 policies, or practices;
						(2)provide recommendations to the Secretary of
			 the Treasury and the Secretary of Homeland Security on improvements to the
			 commercial operations of the U.S. Customs and Border Protection Agency and U.S.
			 Immigration and Customs Enforcement; and
						(3)perform such other functions relating to
			 the commercial operations of the U.S. Customs and Border Protection Agency and
			 U.S. Immigration and Customs Enforcement as prescribed by law or as the
			 Secretary of the Treasury and the Secretary of Homeland Security jointly
			 direct.
						(d)MeetingsThe Advisory Committee shall meet at the
			 call of the Secretary of the Treasury and the Secretary of Homeland
			 Security.
					(e)Annual reportNot later than December 31 of each calendar
			 year, the Advisory Committee shall submit to the Committee on Finance of the
			 Senate and the Committee on Ways and Means of the House of Representatives a
			 report that—
						(1)describes the activities of the Advisory
			 Committee during the preceding fiscal year; and
						(2)sets forth any recommendations of the
			 Advisory Committee regarding the commercial operations of the U.S. Customs and
			 Border Protection Agency and U.S. Immigration and Customs Enforcement.
						(f)TerminationSection 14(a)(2)(B) of the Federal Advisory
			 Committee Act (5 U.S.C. App.; relating to the termination of advisory
			 committees) shall not apply to the Advisory Committee.
					(g)Conforming amendment
						(1)In generalEffective on the date on which the Advisory
			 Committee is established under subsection (a), section 9503(c) of the Omnibus
			 Budget Reconciliation Act of 1987 (19 U.S.C. 2071 note) is repealed.
						(2)ReferenceAny reference in law to the Advisory
			 Committee on Commercial Operations of the United States Customs Service
			 established under section 9503(c) of the Omnibus Budget Reconciliation Act of
			 1987 (19 U.S.C. 2071 note) made on or after the date on which the Advisory
			 Committee is established under subsection (a), shall be deemed a reference to
			 the Commercial Customs Operations Advisory Committee established under
			 subsection (a).
						203.Automated Commercial Environment computer
			 system
					(a)FundingSection
			 13031(f)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
			 U.S.C. 58c(f)(5)) is amended—
						(1)in subparagraph (A)—
							(A)by striking 2003, 2004, and
			 2005 and inserting 2013, 2014, and 2015; and
							(B)by striking $350,000,000 and
			 inserting $700,242,000; and
							(2)in subparagraph (B)—
							(A)by striking 2003 through
			 2005 and inserting 2013 through 2015;
							(B)by striking such amounts as are
			 available in that Account and inserting not less than
			 $138,794,000; and
							(C)by striking for the
			 development and inserting to complete the
			 development.
							(b)ReportSection 311(b)(3) of the Customs Border
			 Security Act of 2002 (19 U.S.C. 2075 note) is amended to read as
			 follows:
						
							(3)Report
								(A)In generalNot later than December 31, 2012, the
				Commissioner of U.S. Customs and Border Protection shall submit to the
				Committee on Appropriations and the Committee on Finance of the Senate and the
				Committee on Appropriations and the Committee on Ways and Means of the House of
				Representatives a report specifying—
									(i)the plans of the U.S. Customs and Border
				Protection Agency and deadlines for incorporating all cargo release data
				elements into the Automated Commercial Environment computer system not later
				than September 30, 2015, to conform with the admissibility criteria of agencies
				participating in the International Trade Data System identified pursuant to
				section 411(d)(4)(A)(iii) of the Tariff Act of 1930;
									(ii)the Agency’s remaining priorities for
				incorporating entry summary data elements, cargo manifest data elements, cargo
				financial data elements, and export elements into the Automated Commercial
				Environment computer system; and
									(iii)the Agency’s objectives, plans, and
				deadlines for implementing the priorities identified under clause (ii) not
				later than September 30, 2015.
									(B)Update of reportsNot later than December 31, 2014, and
				September 30, 2015, the Commissioner shall submit to the Committee on
				Appropriations and the Committee on Finance of the Senate and the Committee on
				Appropriations and the Committee on Ways and Means of the House of
				Representatives an updated report addressing each of the matters referred to in
				subparagraph
				(A).
								.
					(c)Government accountability office
			 reportNot later than
			 December 31, 2015, the Comptroller General of the United States shall submit to
			 the Committee on Appropriations and the Committee on Finance of the Senate and
			 the Committee on Appropriations and the Committee on Ways and Means of the
			 House of Representatives a report—
						(1)evaluating the cost and effectiveness of
			 the efforts of the U.S. Customs and Border Protection Agency to complete the
			 development, establishment, and implementation of the Automated Commercial
			 Environment computer system;
						(2)assessing the extent to which any
			 additional functionality may be added into the Automated Commercial Environment
			 computer system at a reasonable cost; and
						(3)assessing the potential cost savings to the
			 United States Government and importers and exporters and the potential benefits
			 to enforcement of the customs and trade laws of the United States if the
			 elements identified in clauses (i) and (ii) of section 311(b)(3)(A) of the
			 Customs Border Security Act of 2002, as amended by subsection (b) of this
			 section, are implemented.
						204.International Trade Data
			 SystemSection 411(d) of the
			 Tariff Act of 1930 (19 U.S.C. 1411(d)) is amended—
					(1)in paragraph (1),
			 by adding at the end the following:
						
							(F)Prohibition on
				other systems for cargo clearanceThe Secretary shall ensure that each agency
				that participates in the ITDS use the ITDS to collect and distribute data and
				documentation for clearing or licensing the importation or exportation of
				cargo, including to authorize the release of cargo by the U.S. Customs and
				Border Protection Agency, and does not use any other system for such
				purposes.
							;
					(2)by redesignating paragraphs (4) through (7)
			 as paragraphs (5) through (8), respectively;
					(3)by inserting after paragraph (3) the
			 following:
						
							(4)Information technology
				infrastructureThe head of
				each Federal agency that requires documentation for clearing or licensing the
				importation and exportation of cargo shall—
								(A)develop and maintain the necessary
				information technology infrastructure to support the operation of the
				ITDS;
								(B)not later than March 31, 2013, enter into a
				memorandum of understanding, or take such other action as is necessary, to
				provide for the information sharing between the agency and the U.S. Customs and
				Border Protection Agency necessary for the operation and maintenance of the
				ITDS; and
								(C)not later than March 31, 2013, identify and
				transmit to the Commissioner of U.S. Customs and Border Protection the
				admissibility criteria and data elements required by the agency to authorize
				the release of cargo by the U.S. Customs and Border Protection Agency for
				incorporation into the operational functionality of the Automated Commercial
				Environment computer
				system.
								;
					(4)in paragraph (5), as redesignated, by
			 striking each fiscal year and inserting each of the
			 fiscal years 2010 through 2013; and
					(5)in paragraph (8),
			 as redesignated, by striking section 9503(c) of the Omnibus Budget
			 Reconciliation Act of 1987 (19 U.S.C. 2071 note) and inserting
			 section 202 of the Customs Enhanced Enforcement and Trade Facilitation
			 Act of 2012.
					BTrade
			 enforcement
				1Commercial risk
			 assessment targeting
					211.Commercial
			 Targeting Division and National Targeting and Analysis Groups
						(a)In
			 generalSection 2(d) of the
			 Act of March 3, 1927 (44 Stat. 1381, chapter 348; 19 U.S.C. 2072(d)), as
			 amended by section 102(d) of this Act, is further amended by adding at the end
			 the following:
							
								(3)Commercial Targeting Division and National
				Targeting and Analysis Groups
									(A)Establishment of commercial targeting
				division
										(i)In generalThe Secretary of Homeland Security shall
				establish and maintain within the Office of International Trade a Commercial
				Targeting Division.
										(ii)CompositionThe Commercial Targeting Division shall be
				composed of—
											(I)headquarters personnel led by an Executive
				Director, who shall report to the Assistant Commissioner of the Office of
				International Trade; and
											(II)individual National Targeting and Analysis
				Groups, each led by a Director who shall report to the Executive Director of
				the Commercial Targeting Division.
											(iii)DutiesThe Commercial Targeting Division shall be
				dedicated—
											(I)to the development and conduct of
				commercial risk assessment targeting with respect to cargo destined for the
				United States in accordance with subparagraph (C); and
											(II)to issuing Trade Alerts described in
				subparagraph (D).
											(B)National targeting and analysis
				groups
										(i)In generalA National Targeting and Analysis Group
				referred to in subparagraph (A)(ii)(II) shall, at a minimum, be established for
				each priority trade issue described in clause (ii).
										(ii)Priority trade
				issues
											(I)In
				generalThe priority trade issues described in this clause are
				the following:
												(aa)Agriculture programs.
												(bb)Antidumping and
				countervailing duties.
												(cc)Import
				safety.
												(dd)Intellectual
				property rights.
												(ee)Penalties.
												(ff)Revenue.
												(gg)Textiles.
												(hh)Trade
				agreements.
												(II)ModificationThe Commissioner is authorized to establish
				new priority trade issues and eliminate, consolidate, or otherwise modify the
				priority trade issues described in this paragraph if the Commissioner—
												(aa)determines it
				necessary and appropriate to do so; and
												(bb)submits to the Committee on Finance of the
				Senate and the Committee on Ways and Means of the House of Representatives a
				summary of the proposed changes to the priority trade issues not later than 60
				days before such changes are to take effect.
												(iii)DutiesThe duties of each National Targeting and
				Analysis Group shall include—
											(I)directing the
				trade enforcement and compliance assessment activities of the U.S. Customs and
				Border Protection Agency that relate to the Group’s priority trade
				issue;
											(II)facilitating,
				promoting, and coordinating cooperation and the exchange of information between
				the U.S. Customs and Border Protection Agency, U.S. Immigration and Customs
				Enforcement, and other relevant Federal departments and agencies regarding the
				Group’s priority trade issue; and
											(III)serving as the
				primary liaison between the U.S. Customs and Border Protection Agency and the
				public regarding United States Government activities regarding the Group’s
				priority trade issue, including—
												(aa)providing for
				receipt and transmission to the appropriate U.S. Customs and Border Protection
				Agency office of allegations from interested parties in the private sector of
				violations of customs and trade laws of the United States of merchandise
				relating to the priority trade issue;
												(bb)obtaining information from the appropriate
				U.S. Customs and Border Protection Agency office on the status of any
				activities resulting from the submission of any such allegation, including any
				decision not to pursue the allegation, and providing any such information to
				each interested party in the private sector that submitted the allegation every
				90 days after the allegation was received by the U.S. Customs and Border
				Protection Agency; and
												(cc)notifying on a timely basis each interested
				party in the private sector that submitted such allegation of any civil or
				criminal actions taken by the U.S. Customs and Border Protection Agency or
				other Federal department or agency resulting from the allegation.
												(C)Commercial risk assessment
				targetingIn carrying out its
				duties with respect to commercial risk assessment targeting, the Commercial
				Targeting Division shall—
										(i)establish targeted risk assessment
				methodologies and standards—
											(I)for evaluating the risk that cargo destined
				for the United States may violate the customs and trade laws of the United
				States, particularly those laws applicable to merchandise subject to the
				priority trade issues described in subparagraph (B)(ii); and
											(II)for issuing, as appropriate, Trade Alerts
				described in subparagraph (D); and
											(ii)to the extent practicable and otherwise
				authorized by law, use information available from the Automated Commercial
				System, the Automated Commercial Environment computer system, the Automated
				Targeting System, the Automated Export System, the International Trade Data
				System, and the Treasury Enforcement Communications System, and any successor
				systems, to administer the methodologies and standards established under clause
				(i).
										(D)Trade alerts
										(i)IssuanceBased upon the application of the targeted
				risk assessment methodologies and standards established under subparagraph (C),
				the Executive Director of the Commercial Targeting Division and the Directors
				of the National Targeting and Analysis Groups may issue Trade Alerts to
				directors of United States ports of entry directing further inspection, or
				physical examination or testing, of specific merchandise to ensure compliance
				with all applicable customs and trade laws and regulations administered by the
				U.S. Customs and Border Protection Agency.
										(ii)Determinations not to implement Trade
				AlertsThe director of a
				United States port of entry may determine not to conduct further inspections,
				or physical examination or testing, pursuant to a Trade Alert issued under
				clause (i) if—
											(I)the director finds that such a
				determination is justified by port security interests; and
											(II)notifies the Assistant Commissioner of the
				Office of Field Operations of the U.S. Customs and Border Protection Agency of
				the determination and the reasons for the determination not later than 48 hours
				after making the determination.
											(iii)Summary of determinations not to
				implementThe Assistant
				Commissioner of the Office of Field Operations of the U.S. Customs and Border
				Protection Agency shall—
											(I)compile an annual public summary of all
				determinations by directors of United States ports of entry under clause (ii)
				and the reasons for those determinations; and
											(II)submit the summary to the Committee on
				Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives not later than December 31 of each year.
											(iv)Inspection definedIn this subparagraph, the term
				inspection means the comprehensive evaluation process used by the
				U.S. Customs and Border Protection Agency, other than physical examination or
				testing, to permit the entry of merchandise into the United States, or the
				clearance of merchandise for transportation in bond through the United States,
				for purposes of—
											(I)assessing duties;
											(II)identifying restricted or prohibited items;
				and
											(III)ensuring compliance with all applicable
				customs and trade laws and regulations administered by the
				Agency.
											.
						(b)Use of trade
			 data for commercial enforcement purposesSection 343(a) of the Trade Act of 2002 (19
			 U.S.C. 2071 note) is amended—
							(1)in the first
			 sentence of paragraph (2), by inserting and to carry out commercial risk
			 assessment targeting (as described in 2(d)(3)(C) of the Act of March 3, 1927
			 (44 Stat. 1381, chapter 348; 19 U.S.C. 2072(d))) after to ensure
			 cargo safety and security; and
							(2)in
			 paragraph(3)—
								(A)by striking
			 subparagraph (F); and
								(B)by redesignating
			 subparagraphs (G) through (L) as subparagraphs (F) through (K).
								212.Centers of
			 Excellence and ExpertiseSection 2(d) of the Act of March 3, 1927 (44
			 Stat. 1381, chapter 348; 19 U.S.C. 2072(d)), as amended by sections 102(d) and
			 211 of this Act, is further amended by adding at the end the following:
						
							(4)Centers of
				Excellence and Expertise
								(A)EstablishmentThe Secretary of Homeland Security is
				authorized to establish and maintain within the Office of International Trade
				Centers of Excellence and Expertise.
								(B)CompositionEach
				Center of Excellence and Expertise shall be composed of headquarters and field
				personnel of the U.S. Customs and Border Protection Agency led by an Executive
				Director, who shall report to the Assistant Commissioner of the Office of
				International Trade.
								(C)DutiesEach
				Center of Excellence and Expertise shall be dedicated—
									(i)to
				facilitating legitimate trade through increasing specific industry knowledge
				and uniformity of cargo clearance procedures;
									(ii)to improving enforcement efforts of
				priority trade issues described in paragraph (3)(B)(ii) in specific industry
				sectors through application of targeting information from the Commercial
				Targeting Division established under paragraph (3)(A) and from other means of
				verifications;
									(iii)to developing
				and implementing measurable benefits to the trade community;
									(iv)to fostering
				partnerships though the expansion of trade programs such as Importer Self
				Assessment program and other trusted partner programs;
									(v)to
				developing applicable performance measurements to meet internal efficiency and
				effectiveness goals; and
									(vi)to increasing the
				accuracy and completeness of international trade data and facilitate a more
				efficient flow of information between Federal departments and
				agencies.
									.
					213.Report on oversight of revenue protection
			 and enforcement measures
						(a)Contents of
			 reportThe Inspector General
			 of the Department of Homeland Security shall, at the times specified in
			 subsection (b), submit to the Committee on Finance of the Senate and the
			 Committee on Ways and Means of the House of Representatives a report assessing
			 the following, with respect to the 2 fiscal year period to which the report
			 applies:
							(1)The effectiveness of the measures taken by
			 the U.S. Customs and Border Protection Agency with respect to revenue
			 protection, including—
								(A)the collection of countervailing and
			 antidumping duties;
								(B)the assessment and collection of commercial
			 fines and penalties; and
								(C)the adequacy of the policies of the Agency
			 with respect to monitoring and tracking of merchandise transported in bond and
			 collecting duties, as appropriate.
								(2)The effectiveness of actions taken by the
			 U.S. Customs and Border Protection Agency to measure accountability and
			 performance with respect to revenue protection.
							(3)The number and outcome of investigations
			 instituted by the U.S. Customs and Border Protection Agency with respect to the
			 underpayment of duties.
							(4)The adequacy of training with respect to
			 the collection of duties provided for personnel of the U.S. Customs and Border
			 Protection Agency.
							(b)Timing of
			 reportThe report under subsection (a) shall be submitted not
			 later than March 31, 2014, and not later than March 31 of each second year
			 thereafter, with respect to the 2 fiscal year period ending on September 30 of
			 the preceding calendar year.
						214.Report on security and revenue measures
			 with respect to merchandise transported in bond
						(a)In generalNot later than December 31 of 2013, 2014,
			 and 2015 the Secretary of Homeland Security and the Secretary of the Treasury
			 shall jointly submit to the Committee on Finance of the Senate and the
			 Committee on Ways and Means of the House of Representatives a report on efforts
			 undertaken by the U.S. Customs and Border Protection Agency to ensure the
			 secure transportation of merchandise in bond through the United States and the
			 collection of revenue owed upon the entry of such merchandise into the United
			 States for consumption.
						(b)ContentsThe report required by subsection (a) shall
			 include information, for the fiscal year preceding the submission of the
			 report, on—
							(1)the overall number of entries of
			 merchandise for transportation in bond through the United States;
							(2)the ports at which merchandise arrives in
			 the United States for transportation in bond and at which records of the
			 arrival of such merchandise are generated;
							(3)the average time taken to 
			 reconcile such records with the records at the final destination of the
			 merchandise in the United States to demonstrate that the merchandise reaches
			 its final destination or is re-exported;
							(4)the average time taken to transport
			 merchandise in bond from the port at which the merchandise arrives in the
			 United States to its final destination in the United States;
							(5)the total amount of duties, taxes, and fees
			 owed with respect to shipments of merchandise transported in bond and the total
			 amount of such duties, taxes, and fees paid;
							(6)the total number of notifications by
			 carriers of merchandise being transported in bond that the destination of the
			 merchandise has changed; and
							(7)the number of entries that remain
			 unreconciled.
							215.Report on
			 effectiveness of trade enforcement activities
						(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall submit to the Committee on Finance of the Senate and the Committee
			 on Ways and Means of the House of Representatives a report on the effectiveness
			 of trade enforcement activities of the U.S. Customs and Border Protection
			 Agency.
						(b)ContentsThe
			 report shall include—
							(1)a
			 description of the use of resources, results of audits and verifications,
			 targeting, organization, and training of the U.S. Customs and Border Protection
			 Agency; and
							(2)a
			 description of trade enforcement activities to address undervaluation,
			 transshipment, legitimacy of entities making entry, protection of revenues,
			 fraud prevention and detection, and penalties, including intentional
			 misclassification, inadequate bonding, and other misrepresentations.
							216.Priorities and
			 performance standards for Customs modernization, trade facilitation, and trade
			 enforcement functions and programs
						(a)Priorities and
			 performance standards
							(1)In
			 generalThe Commissioner of
			 U.S. Customs and Border Protection, in consultation with the Committee on Ways
			 and Means of the House of Representatives and the Committee on Finance of the
			 Senate, shall establish priorities and performance standards to measure the
			 development and levels of achievement of the Customs modernization, trade
			 facilitation, and trade enforcement functions and programs described in
			 subsection (b).
							(2)Minimum
			 priorities and standardsSuch
			 priorities and performance standards shall, at a minimum, include priorities
			 and standards relating to efficiency, outcome, output, and other types of
			 applicable measures.
							(b)Functions and
			 programs describedThe functions and programs referred to in
			 subsection (a) are the following:
							(1)The Automated Commercial Environment
			 computer system authorized under section 13031(f)(5) of the Consolidated
			 Omnibus Budget and Reconciliation Act of 1985 (19 U.S.C. 58c(f)(5)).
							(2)Each of the priority trade issues described
			 in paragraph (3)(B)(ii) of section 2(d) of the Act of March 3, 1927 (44 Stat.
			 1381, chapter 348; 19 U.S.C. 2072(d)), as added by section 211(a) of this
			 Act.
							(3)The Centers of
			 Excellence and Expertise described in section 212(c) of this Act.
							(4)Drawback for exported merchandise under
			 section 313 of the Tariff Act of 1930 (19 U.S.C. 1313), as amended by section
			 404 of this Act.
							(5)Transactions
			 relating to imported merchandise in bond.
							(6)Collection of
			 countervailing duties assessed under subtitle A of title VII of the Tariff Act
			 of 1930 (19 U.S.C. 1671 et seq.) and antidumping duties assessed under subtitle
			 B of title VII of the Tariff Act of 1930 (19 U.S.C. 1673 et seq.).
							(7)The expedited
			 clearance of cargo.
							(8)The issuance of
			 regulations and rulings.
							(9)The issuance of
			 Regulatory Audit Reports.
							(c)Submission to
			 Congress
							(1)In
			 generalThe Commissioner of
			 U.S. Customs and Border Protection shall submit to the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate a description of the priorities and performance standards referred to in
			 subsection (a) not later than 180 days after the date of enactment of this
			 Act.
							(2)Proposed
			 changesThe Commissioner of
			 U.S. Customs and Border Protection shall submit to the congressional committees
			 referred to in paragraph (1) a description of any changes to the priorities and
			 performance standards referred to in subsection (a) not later than 30 days
			 before such changes are to take effect.
							(d)ReportNot later than December 31, 2013, and
			 December 31 of each year thereafter, the Commissioner of U.S. Customs and
			 Border Protection shall submit to the Committee on Ways and Means of the House
			 of Representatives and the Committee on Finance of the Senate a report on the
			 implementation of this section for the previous fiscal year.
						217.Educational seminars
			 to improve efforts to classify and appraise imported articles and to improve
			 trade enforcement efforts
						(a)In
			 general
							(1)EstablishmentThe
			 Commissioner of U.S. Customs and Border Protection and the Director of U.S.
			 Immigration and Customs Enforcement shall establish and carry out on a fiscal
			 year basis educational seminars to—
								(A)improve the
			 ability of U.S. Customs and Border Protection Agency personnel to classify and
			 appraise articles imported into the United States in accordance with the
			 customs and trade laws of the United States; and
								(B)improve the trade
			 enforcement efforts of U.S. Customs and Border Protection Agency personnel and
			 U.S. Immigration and Customs Enforcement personnel.
								(2)LocationEach educational seminar under this section
			 shall be located at a United States port of entry or a Center of Excellence and
			 Expertise described in section 212(c) of this Act.
							(b)Content
							(1)Classifying and
			 appraising imported articlesIn carrying out subsection
			 (a)(1)(A), the Commissioner, the Director, and interested parties in the
			 private sector selected under subsection (c) shall provide instruction and
			 related instructional materials at each educational seminar under this section
			 to U.S. Customs and Border Protection Agency personnel and, as appropriate, to
			 U.S. Immigration and Customs Enforcement Agency personnel on the
			 following:
								(A)Conducting a
			 physical inspection of an article imported into the United States, including
			 testing of samples of the article, to determine if the article is mislabeled in
			 the manifest or other accompanying documentation.
								(B)Reviewing the
			 manifest and other accompanying documentation of an article imported into the
			 United States to determine if the country of origin of the article listed in
			 the manifest or other accompanying documentation is accurate.
								(C)Customs
			 valuation.
								(D)Industry supply
			 chains and other related matters as determined to be appropriate by the
			 Commissioner.
								(2)Trade
			 enforcement effortsIn
			 carrying out subsection (a)(1)(B), the Commissioner, the Director, and
			 interested parties in the private sector selected under subsection (c) shall
			 provide instruction and related instructional materials at each educational
			 seminar under this section to U.S. Customs and Border Protection Agency
			 personnel and, as appropriate, to U.S. Immigration and Customs Enforcement
			 Agency personnel to identify opportunities to enhance enforcement of the
			 following:
								(A)Collection of
			 countervailing duties assessed under subtitle A of title VII of the Tariff Act
			 of 1930 (19 U.S.C. 1671 et seq.) and antidumping duties assessed under subtitle
			 B of title VII of the Tariff Act of 1930 (19 U.S.C. 1673 et seq.).
								(B)Addressing evasion
			 of duties on imports of textiles.
								(C)Protection of
			 intellectual property rights.
								(D)Enforcement of
			 child labor laws.
								(3)Approval of
			 commissioner and directorThe instruction and related
			 instructional materials at each educational seminar under this section shall be
			 subject to the approval of the Commissioner and the Director.
							(c)Selection
			 process
							(1)In
			 generalThe Commissioner
			 shall establish a process to solicit, evaluate, and select interested parties
			 in the private sector for purposes of assisting in providing instruction and
			 related instructional materials described in subsection (b) at each educational
			 seminar under this section.
							(2)CriteriaThe Commissioner shall evaluate and select
			 interested parties in the private sector under the process established under
			 paragraph (1) based on—
								(A)availability and
			 usefulness;
								(B)the volume, value,
			 and incidence of mislabeling or misidentification of origin of imported
			 articles; and
								(C)other appropriate
			 criteria established by the Commissioner.
								(3)Public
			 availabilityThe Commissioner shall publish in the Federal
			 Register a detailed description of the process established under paragraph (1)
			 and the criteria established under paragraph (2).
							(d)Special Rule for
			 Antidumping and Countervailing Orders
							(1)In
			 generalThe Commissioner
			 shall give due consideration to carrying out an educational seminar under this
			 section in whole or in part to improve the ability of U.S. Customs and Border
			 Protection Agency personnel to enforce a countervailing or antidumping duty
			 order issued under section 706 or 736 of the Tariff Act of 1930 (19 U.S.C.
			 1671e or 1673e) upon the request of a petitioner in an action underlying such
			 countervailing or antidumping duty order.
							(2)Interested
			 partyA petitioner described
			 in paragraph (1) shall be treated as an interested party in the private sector
			 for purposes of the requirements of this section.
							(e)Performance
			 standardsThe Commissioner and the Director shall establish
			 performance standards to measure the development and level of achievement of
			 educational seminars under this section.
						(f)ReportingBeginning
			 September 30, 2013, the Commissioner and Director shall submit to the Committee
			 on Ways and Means of the House of Representatives and the Committee on Finance
			 of the Senate an annual report on the effectiveness of educational seminars
			 under this section.
						(g)DefinitionsIn this section:
							(1)CommissionerThe term Commissioner means
			 the Commissioner of U.S. Customs and Border Protection.
							(2)DirectorThe term Director means the
			 Director of U.S. Immigration and Customs Enforcement.
							(3)United
			 StatesThe term United States means the customs
			 territory of the United States, as defined in General Note 2 to the Harmonized
			 Tariff Schedule of the United States.
							(4)U.S. Customs and
			 Border Protection Agency personnelThe term U.S. Customs
			 and Border Protection Agency personnel means import specialists,
			 auditors, and other appropriate employees of the U.S. Customs and Border
			 Protection Agency.
							(5)U.S. Immigration
			 and Customs Enforcement Agency personnelThe term U.S.
			 Immigrations and Customs Enforcement Agency personnel means Homeland
			 Security Investigations Directorate personnel and other appropriate employees
			 of the U.S. Immigrations and Customs Enforcement Agency.
							2Importer
			 requirements
					221.Importer of record program
						(a)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall establish
			 an importer of record program to assign and maintain importer of record
			 numbers.
						(b)RequirementsThe Secretary of Homeland Security shall
			 ensure that, as part of the importer of record program, the U.S. Customs and
			 Border Protection Agency—
							(1)develops criteria that importers must meet
			 in order to obtain an importer of record number, including—
								(A)criteria to ensure sufficient information
			 is collected to allow the U.S. Customs and Border Protection Agency to verify
			 the existence of the importer requesting the importer of record number;
								(B)criteria to ensure sufficient information
			 is collected to allow the U.S. Customs and Border Protection Agency to identify
			 linkages or other affiliations between importers that are requesting or have
			 been assigned importer of record numbers; and
								(C)criteria to ensure sufficient information
			 is collected to allow the U.S. Customs and Border Protection Agency to identify
			 changes in address and corporate structure of importers;
								(2)provides a process by which importers are
			 assigned importer of record numbers;
							(3)maintains a centralized database of
			 importer of record numbers, including a history of importer of record numbers
			 associated with each importer, and the information described in subparagraphs
			 (A), (B), and (C) of paragraph (1);
							(4)evaluates the accuracy of the database;
			 and
							(5)takes measures to ensure that duplicate
			 importer of record numbers are not issued.
							(c)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives a report on the importer of record program established
			 under subsection (a).
						(d)Number
			 definedIn this subsection,
			 the term number, with respect to an importer of record, means a
			 filing identification number described in section 24.5 of title 19, Code of
			 Federal Regulations (as in effect on the day before the date of the enactment
			 of this Act).
						222.Customs broker
			 identification of importers
						(a)In
			 generalSection 641 of the
			 Tariff Act of 1930 (19 U.S.C. 1641) is amended by adding at the end the
			 following:
							
								(i)Identification
				of importers
									(1)In
				generalThe Secretary shall
				prescribe regulations setting forth the minimum standards for customs brokers
				and importers, including nonresident importers, regarding the identity of the
				importer that shall apply in connection with the importation of merchandise
				into the United States.
									(2)Minimum
				requirementsThe regulations shall, at a minimum, require customs
				brokers to implement, and importers (after being given adequate notice) to
				comply with, reasonable procedures for—
										(A)collecting the
				identity of importers, including nonresident importers, seeking to import
				merchandise into the United States to the extent reasonable and practicable;
				and
										(B)maintaining
				records of the information used to substantiate a person’s identity, including
				name, address, and other identifying information.
										(3)PenaltiesAny
				customs broker who fails to collect information required under the regulations
				prescribed under this subsection shall be liable to the United States, at the
				discretion of the Secretary, for a monetary penalty not to exceed $10,000 for
				each violation of those regulations and subject to revocation or suspension of
				a license or permit of the customs broker pursuant to the procedures set forth
				in subsection (d).
									(4)DefinitionsIn this subsection, the terms
				importer and nonresident importer have the meaning
				given such terms in section 2 of the Customs Enhanced Enforcement and Trade
				Facilitation Act of
				2012.
									.
						(b)Study and report
			 requiredNot later than 180
			 days after the date of enactment of this Act, the Commissioner of U.S. Customs
			 and Border Protection shall submit to Congress a report containing
			 recommendations for—
							(1)determining the
			 most timely and effective way to require foreign nationals to provide customs
			 brokers with appropriate and accurate information, comparable to that which is
			 required of United States nationals, concerning the identity, address, and
			 other related information relating to such foreign nationals necessary to
			 enable customs brokers to comply with the requirements of section 641(i) of the
			 Tariff Act of 1930 (as added by subsection (a)); and
							(2)establishing a
			 system for customs brokers to review information maintained by relevant Federal
			 agencies for purposes of verifying the identities of importers, including
			 nonresident importers, seeking to import merchandise into the United
			 States.
							223.Establishment
			 of new importer program
						(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Commissioner of U.S.
			 Customs and Border Protection shall establish a new importer program that
			 directs the U.S. Customs and Border Protection Agency to adjust bond amounts
			 for new importers based on the level of risk assessed by the U.S. Customs and
			 Border Protection Agency for protection of revenue of the Federal
			 Government.
						(b)RequirementsThe Commissioner shall ensure that, as part
			 of the new importer program established under subsection (a), the U.S. Customs
			 and Border Protection Agency—
							(1)develops risk
			 assessment guidelines for new importers to determine if and to what
			 extent—
								(A)to adjust bond
			 amounts of imported products of new importers; and
								(B)to increase
			 screening of imported products of new importers;
								(2)develops procedures to ensure increased
			 oversight of imported products of new importers relating to the enforcement of
			 the priority trade issues described in paragraph (3)(B)(ii) of section 2(d) of
			 the Act of March 3, 1927 (44 Stat. 1381, chapter 348; 19 U.S.C. 2072(d)), as
			 added by section 211(a) of this Act;
							(3)develops procedures to ensure increased
			 oversight of imported products of new importers by Centers of Excellence and
			 Expertise established under section 212; and
							(4)establishes a centralized database of new
			 importers to ensure accuracy of information that is required to be provided by
			 new importers to the U.S. Customs and Border Protection Agency.
							224.Requirements
			 applicable to non-resident importers
						(a)In
			 generalPart III of title IV
			 of the Tariff Act of 1930 (19 U.S.C. 1481 et seq.) is amended by inserting
			 after section 484b the following new section:
							
								484c.Requirements
				applicable to non-resident importers
									(a)In
				generalExcept as provided in
				subsection (c), if an importer of record under section 484 of this Act is not a
				resident of the United States, the Commissioner of U.S. Customs and Border
				Protection shall require the non-resident importer to designate a resident
				agent in the United States subject to the requirements described in subsection
				(b).
									(b)RequirementsThe
				requirements described in this subsection are the following:
										(1)The resident agent
				shall be authorized to accept service of process against the non-resident
				importer in connection with the importation of merchandise.
										(2)The resident agent
				shall be liable to the United States for payment of duties and penalties or
				other fines issued by the Secretary of Homeland Security or the Commissioner if
				the Secretary or Commissioner is unable to collect such duties and penalties or
				other fines from such non-resident importer in connection with the importation
				of merchandise.
										(3)The Secretary of
				the Treasury may require the resident agent to secure a bond or other security
				in connection with the importation of merchandise as the Secretary may deem
				necessary for the protection of the revenue or to assure compliance with any
				provision of law, regulation, or instruction which the Secretary of the
				Commissioner may be authorized to enforce.
										(4)The Commissioner of U.S. Customs and Border
				Protection shall require the non-resident importer to establish a power of
				attorney with the resident agent in connection with the importation of
				merchandise.
										(c)Non-ApplicabilityThe requirements of this section shall not
				apply with respect to a non-resident importer who is a validated Tier 2 or Tier
				3 participant in the Customs-Trade Partnership Against Terrorism program
				established under subtitle B of title II of the SAFE Port Act (6 U.S.C. 961 et
				seq.).
									(d)Penalties
										(1)In
				generalIt shall be unlawful
				for any person to import into the United States any merchandise in violation of
				this section.
										(2)Civil
				penaltiesAny person who violates paragraph (1) shall be liable
				for a civil penalty of $50,000 for each such violation.
										(3)Other
				penaltiesIn addition to the
				penalties specified in paragraph (2), any violation of this section that
				violates any other customs and trade laws of the United States shall be subject
				to any applicable civil and criminal penalty, including seizure and forfeiture,
				that may be imposed under such customs or trade law or title 18, United States
				Code, with respect to the importation of merchandise.
										(4)DefinitionIn this subsection, the term customs
				and trade laws of the United States has the meaning given such term in
				section 2 of the Customs Enhanced Enforcement and Trade Facilitation Act of
				2012.
										.
						(b)Effective
			 dateSection 484c of the
			 Tariff Act of 1930, as added by subsection (a), takes effect on the date of the
			 enactment of this Act and applies with respect to the importation of
			 merchandise of an importer of record under section 484 of the Tariff Act of
			 1930 who is not resident of the United States on or after the date that is 180
			 days after such date of enactment.
						225.Certified
			 importer program
						(a)Interagency
			 committee
							(1)Establishment
			 and membershipThere is established an interagency committee
			 composed of representatives of each covered Federal agency.
							(2)ChairpersonThe
			 Commissioner of U.S. Customs and Border Protection shall serve as the
			 chairperson of the interagency committee.
							(b)DutiesThe
			 interagency committee shall—
							(1)not later than December 30, 2014, and in
			 consultation with interested parties in the private sector, establish a
			 certified importer program as described in (c); and
							(2)assess and make
			 recommendations with respect to other trade facilitation benefits for certified
			 importers.
							(c)Certified
			 importer program
							(1)In
			 generalThe certified
			 importer program described in this subsection is a program to authorize the
			 release of cargo imported by a certified importer on an expedited basis that is
			 subject to documentation for clearing or licensing the importation or
			 exportation of such cargo by one or more covered Federal agencies.
							(2)ClearanceSuch
			 release of cargo shall include clearance through the Automated Commercial
			 Environment computer system authorized under section 13031(f)(5) of the
			 Consolidated Omnibus Budget and Reconciliation Act of 1985 (19 U.S.C.
			 58c(f)(5)), as amended by section 203 of this Act, or its predecessor system
			 upon transmission of data governing entry and immediate delivery.
							(d)DefinitionsIn
			 this section:
							(1)Certified
			 importerThe term certified importer means an
			 importer that—
								(A)(i)is a validated Tier 2 or
			 Tier 3 participant in the Customs-Trade Partnership Against Terrorism program
			 established under subtitle B of title II of the SAFE Port Act (6 U.S.C. 961 et
			 seq.); and
									(ii)is a participant in good standing
			 of the U.S. Customs and Border Protection Agency’s importer self-assessment
			 program; and
									(B)where applicable,
			 participants in good standing in one or more programs maintained by a covered
			 Federal agency to formally identify entities that are highly complaint with the
			 covered Federal agency’s requirements and which maintain a rigorous system of
			 internal controls and system of records to promote and document such
			 compliance.
								(2)Covered Federal
			 agencyThe term covered Federal agency means a
			 Federal department or agency that requires documentation for clearing or
			 licensing the importation or exportation of cargo.
							(e)Report
							(1)In
			 generalNot later than March
			 31, 2014, the Commissioner of U.S. Customs and Border Protection shall submit
			 to the Committee on Finance of the Senate and the Committee on Ways and Means
			 of the House of Representatives a report assessing the progress in establishing
			 the certified importer program as described in subsection (c) and coordination
			 among the Commissioner and the heads of each covered Federal agency in
			 facilitating the implementation of the certified importer program.
							(2)UpdateNot later than December 31, 2015, the
			 Commissioner of U.S. Customs and Border Protection shall submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives an update of the report required under paragraph
			 (1).
							3Import-Related
			 protection of intellectual property rights
					231.Exchange of
			 information related to trade enforcementThe Tariff Act of 1930 is amended by
			 inserting after section 628 (19 U.S.C. 1628) the following new section:
						
							628A.Exchange of
				information related to trade enforcement
								(a)Sharing of
				information relating to copyrights and registered marks
									(1)Sharing of
				information and samplesNotwithstanding any other provision of law,
				the Secretary is authorized, at the time that merchandise is presented for
				examination and thereafter, to provide to the owner of a copyright or a
				registered mark, with notification to the importer of record—
										(A)any information
				appearing on the merchandise or its retail packaging,
										(B)a sample, or
				digital image, of the merchandise and its retail packaging, or
										(C)if a sample is
				provided under subparagraph (B), any packing material accompanying the sample
				that bears either a mark suspected of being a counterfeit mark of the
				registered mark, or a work suspected of infringing the copyright,
										as
				presented to the United States Customs and Border Protection Agency, without
				redaction, whether imported into or exported from, or attempted to be exported
				from, the United States, to assist the Secretary in determining whether the
				merchandise, packaging, or packing material infringes the copyright or bears or
				consists of a counterfeit mark of the registered mark.(2)Nondisclosure
										(A)In
				generalAny owner of a copyright or a registered mark to whom
				information, a sample, an image, or material described in subparagraph (A),
				(B), or (C) of paragraph (1) is provided under paragraph (1) may not disclose
				it to any other person or use it for a purpose other than the purpose described
				in paragraph (1).
										(B)ExceptionSubparagraph
				(A) does not apply in the case of information, a sample, an image, or material
				that is disclosed or used in a civil action for infringement of a copyright
				under title 17, United States Code, or infringement of a registered mark under
				the Lanham Act.
										(C)Use in judicial
				proceedings barredInformation, samples, images, or material
				described in subparagraph (A), (B), or (C) of paragraph (1), or information
				obtained from the provision of information, samples, images, or material under
				any such subparagraph, may not be used by the owner of a copyright or
				registered mark in any judicial proceeding, other than a proceeding described
				in subparagraph (B).
										(3)Bonding
				requirementsThe Secretary may impose bonding requirements on the
				owner of the copyright or registered mark as a condition of disclosure of
				information and the provision of samples under this subsection.
									(4)Implementation
										(A)RegulationsNot later than the 90th day after the date
				of the enactment of this section, the Secretary shall promulgate revised
				regulations to carry out this subsection. Until such time as the Secretary
				promulgates the revised regulations, and notwithstanding section 818(g)(2) of
				the National Defense Authorization Act of 2012 (10 U.S.C. 2302 note; Public Law
				112–81), those regulations in effect on the date of the enactment of this
				section implementing section 818(g)(1) of the National Defense Authorization
				Act of 2012 shall be in effect, except to the extent such regulations limit the
				application of this subsection.
										(B)Information
				sharing processes
											(i)For
				importers
												(I)In
				generalThe Secretary is authorized to establish a clearance
				process for those importers of record who wish to participate in the process to
				allow for or accelerate the release of merchandise from the custody of the
				United States Customs and Border Protection Agency without the provision under
				paragraph (1), prior to seizure of the merchandise, of information, samples,
				images, or material with respect to the merchandise.
												(II)Limitation on
				sharing of informationIn the case of an importer of record that
				participates in the process under subclause (I), no information, samples,
				images, or material described in subparagraph (A), (B), or (C) of paragraph (1)
				of merchandise of that importer may be provided, without redaction, to the
				owner of a copyright or registered mark prior to seizure of the
				merchandise.
												(ii)For owners of
				copyrights and registered marks
												(I)In
				general
													(aa)EstablishmentThe
				Secretary shall establish a process or processes for those owners of copyrights
				and owners of registered marks that wish to participate in the process or
				processes, through which any sharing of information, samples, images, and
				material under paragraph (1) will be carried out before the notification to the
				importer of record referred to in paragraph (1) is made, subject to the
				limitation under subclause (II) of clause (i).
													(bb)IneligibilityAn
				owner of a copyright or a registered mark shall not be eligible to participate
				in a process described in item (aa) if that owner of a copyright or a
				registered mark has violated the prohibitions on disclosure under paragraph
				(2).
													(II)Provision of
				samples and information to CBPThe Secretary is authorized to establish a
				process for those owners of copyrights and owners of registered marks that wish
				to provide to the United States Customs and Border Protection Agency samples
				of, or information regarding, their copyrighted merchandise or merchandise that
				bears their registered marks (as the case may be), to assist the Secretary in
				determining whether merchandise presented for examination infringes the
				copyright or bears or consists of a counterfeit mark of the registered
				mark.
												(b)Merchandise in
				violation of anticircumvention measures
									(1)Notification
				upon seizure
										(A)Notification of
				copyright ownerUpon the
				seizure of merchandise by the Secretary for a violation of subsection (a) or
				(b) of section 1201 of title 17, United States Code, the Secretary shall notify
				the owner of a copyright who is included on the list established under
				paragraph (4) of the seizure of the merchandise that is capable of
				circumventing a technological measure of the copyright owner under either such
				subsection. The Secretary shall also provide to any such person additional
				information upon request, which shall be equivalent to information provided
				pursuant to section 602(b) of title 17, United States Code, and the regulations
				issued under that section.
										(B)Notification of
				trademark ownerUpon the
				seizure of merchandise by the Secretary for a violation of subsection (a) or
				(b) of section 1201 of title 17, United States Code, the Secretary shall notify
				the owner of a registered mark—
											(i)on
				hardware that contains a technological measure that the seized merchandise is
				capable of circumventing, or
											(ii)on hardware on
				which the use of the seized merchandise is capable of circumventing a
				technological measure of a copyright owner,
											in
				either case in a manner that would result in injury to the owner of a copyright
				under either such subsection, if the owner of the registered mark is included
				on the list established under paragraph (4). The Secretary shall also provide
				to any such person additional information upon request, which shall be
				equivalent to information provided pursuant to section 602(b) of title 17,
				United States Code, and the regulations issued under that section.(2)Pre-seizure
				provision of samples
										(A)In
				generalIn the case of
				merchandise that the Secretary reasonably suspects may be subject to seizure by
				the Secretary for a violation of subsection (a) or (b) of section 1201 of title
				17, United States Code, the Secretary is authorized to provide a sample of the
				merchandise to any person described in subparagraph (B) in the case of
				merchandise that is suspected of such a violation, when necessary in the view
				of the Secretary to assist the Secretary in determining whether such a
				violation has occurred.
										(B)Recipients of
				samplesPersons to whom
				provision of samples is authorized under subparagraph (A) are—
											(i)the owner of a
				copyright whose technological measure the merchandise is capable of
				circumventing under subsection (a) or (b) of section 1201 of title 17, United
				States Code; and
											(ii)the owner of a
				registered mark—
												(I)on hardware that
				contains a technological measure that the seized merchandise is capable of
				circumventing, or
												(II)on hardware on
				which the use of the seized merchandise is capable of circumventing a
				technological measure of a copyright owner,
												in either
				case in a manner that would result in injury to the owner of a copyright under
				either such subsection.(C)Nondisclosure
											(i)In
				generalAny owner of a
				copyright or a registered mark to whom a sample is provided under subparagraph
				(A) before the merchandise is seized may not disclose it to any other person or
				use it for a purpose other than the purpose described in subparagraph (A) for
				such provision of samples.
											(ii)ExceptionClause
				(i) does not apply in the case of a sample that is disclosed or used in a civil
				action for infringement of a copyright under title 17, United States Code, or
				infringement of a registered mark under the Lanham Act.
											(iii)Use in
				judicial proceedings barredA
				sample provided under subparagraph (A), or information obtained from the
				provision of such a sample, may not be used by the owner of a copyright or
				registered mark in any judicial proceeding, other than a proceeding described
				in clause (ii).
											(D)Bonding
				requirementsThe Secretary
				may impose bonding requirements on the owner of the copyright or trademark as a
				condition of the provision of samples under this paragraph.
										(3)Post-seizure
				provision of samples
										(A)In
				generalIn the case of
				merchandise subject to seizure by the Secretary for a violation of subsection
				(a) or (b) of section 1201 of title 17, United States Code, the Secretary is
				authorized to provide a sample of the merchandise to any person described in
				subparagraph (B) if the merchandise has been seized for such a
				violation.
										(B)Recipients of
				samplesPersons to whom
				provision of samples is authorized under subparagraph (A) are—
											(i)the owner of a
				copyright whose technological measure the merchandise is capable of
				circumventing under subsection (a) or (b) of section 1201 of title 17, United
				States Code, and who is included on the list established under paragraph (4);
				and
											(ii)the owner of a
				registered mark—
												(I)on hardware that
				contains a technological measure that the seized merchandise is capable of
				circumventing, or
												(II)on hardware on
				which the use of the seized merchandise is capable of circumventing a
				technological measure of a copyright owner,
												in either
				case in a manner that would result in injury to the owner of a copyright under
				either such subsection, if the owner of the registered mark is included on the
				list established under paragraph (4). The Secretary shall also provide to any
				such person additional information upon request, which shall be equivalent to
				information provided pursuant to section 602(b) of title 17, United States
				Code, and the regulations issued under that section.(C)Bonding
				requirementsThe Secretary
				may impose bonding requirements on the owner of the copyright or trademark as a
				condition of the provision of samples under this paragraph.
										(4)Eligible owners
				of copyrights and registered marksAn owner of a copyright or a registered
				mark is eligible to receive notification under paragraph (1) or samples under
				paragraph (3) if such owner is included on a list that the Secretary is
				authorized to maintain and periodically revise, through a process of notice and
				comment, for purposes of paragraphs (1) and (3) of this subsection.
									(5)RegulationsNot later than the 90th day after the date
				of the enactment of this section, the Secretary shall promulgate regulations
				establishing procedures that implement this subsection.
									(c)Notification of
				parties responsible for initiation of section 337
				investigationsThe Secretary is authorized to notify the
				party or parties responsible for initiating an investigation under section 337
				of this Act when merchandise is excluded under subsection (d) of that section,
				or merchandise is seized under subsection (i) of that section, pursuant to that
				investigation.
								(d)DefinitionsIn
				this section:
									(1)The term counterfeit mark has
				the meaning given that term in section 2320(e) of title 18, United States
				Code.
									(2)The term Lanham Act means the
				Act entitled An Act to provide for the registration and protection of
				trademarks used in commerce, to carry out the provisions of certain
				international conventions, and for other purposes, approved July 5,
				1946 (15 U.S.C. 1051 et seq.).
									(3)The term mark has the meaning
				given that term in section 45 of the Lanham Act (15 U.S.C. 1127).
									(4)The term
				registered mark has the meaning given that term in section 45 of
				the Lanham Act (15 U.S.C. 1127).
									(5)The term Secretary means the
				Secretary of Homeland Security, acting through the Commissioner of U.S. Customs
				and Border Protection.
									(6)The term
				work means a work within the meaning of title 17, United States
				Code.
									(7)The term
				without redaction means without modification, deletion or
				omission.
									.
					IIIPrevention of
			 evasion of antidumping and countervailing duty orders
			AActions relating
			 to enforcement of trade remedy laws
				301.Prevention and
			 investigation of evasion
					(a)In
			 generalThe Tariff Act of
			 1930 is amended by inserting after section 516A (19 U.S.C. 1516a) the
			 following:
						
							516B.Procedures for
				investigating claims of evasion of antidumping and countervailing duty
				orders
								(a)DefinitionsIn this section:
									(1)Administering
				authorityThe term administering authority has the
				meaning given that term in section 771(1).
									(2)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
										(A)the Committee on
				Finance and the Committee on Appropriations of the Senate; and
										(B)the Committee on
				Ways and Means and the Committee on Appropriations of the House of
				Representatives.
										(3)CommissionerThe
				term Commissioner means the Commissioner of U.S. Customs and
				Border Protection Agency.
									(4)Covered
				merchandiseThe term covered merchandise means
				merchandise that is subject to—
										(A)a countervailing
				duty order issued under section 706 of the Tariff Act of 1930;
										(B)an antidumping
				duty order issued under section 736 of the Tariff Act of 1930; or
										(C)a finding issued
				under the Antidumping Act, 1921.
										(5)Eligible small
				business
										(A)In
				generalThe term eligible small business means any
				business concern which, in the Commissioner’s judgment, due to its small size,
				has neither adequate internal resources nor financial ability to obtain
				qualified outside assistance in preparing and submitting for consideration
				allegations of evasion.
										(B)Non-reviewabilityAny
				agency decision regarding whether a business concern is an eligible small
				business for purposes of section 311(b)(3) is not reviewable by any other
				agency or by any court.
										(6)Enter;
				entryThe terms enter and entry refer
				to the entry, or withdrawal from warehouse for consumption, in the customs
				territory of the United States.
									(7)Evade;
				evasionThe terms evade and evasion
				refer to entering covered merchandise into the customs territory of the United
				States by means of any document or electronically transmitted data or
				information, written or oral statement, or act that is material and false, or
				any omission that is material, and that results in any cash deposit or other
				security or any amount of applicable antidumping or countervailing duties being
				reduced or not being applied with respect to the merchandise.
									(8)Interested
				partyThe term interested party has the meaning
				given the term in section 771(9) (other than subparagraph (A) or (B) of such
				section).
									(9)SecretaryThe
				term Secretary means the Secretary of the Treasury.
									(10)Trade remedy
				lawsThe term trade remedy laws means title VII of
				the Tariff Act of 1930.
									(b)Trade Remedy Law
				Enforcement Division
									(1)Establishment
										(A)In
				generalThe Secretary of
				Homeland Security shall establish and maintain within the Office of
				International Trade of U.S. Customs and Border Protection Agency, established
				under section 2(d) of the Act of March 3, 1927 (44 Stat. 1381, chapter 348; 19
				U.S.C. 2072(d)), a Trade Remedy Law Enforcement Division.
										(B)CompositionThe
				Trade Law Remedy Enforcement Division shall be composed of—
											(i)headquarters
				personnel led by a Director, who shall report to the Assistant Commissioner of
				the Office of International Trade; and
											(ii)a National
				Targeting and Analysis Group dedicated to preventing and countering
				evasion.
											(C)DutiesThe
				Trade Remedy Law Enforcement Division shall be dedicated—
											(i)to the development
				and administration of policies to prevent and counter evasion;
											(ii)to direct
				enforcement and compliance assessment activities concerning evasion;
											(iii)to the
				development and conduct of commercial risk assessment targeting with respect to
				cargo destined for the United States in accordance with paragraph (3);
											(iv)to issuing Trade
				Alerts described in paragraph (4); and
											(v)to the development
				of policies for the application of single entry and continuous bonds for
				entries of covered merchandise to sufficiently protect the collection of
				antidumping and countervailing duties commensurate with the level of risk of
				noncollection.
											(2)Duties of
				DirectorThe duties of the Director of the Trade Remedy Law
				Enforcement Division shall include—
										(A)directing the
				trade enforcement and compliance assessment activities of the U.S. Customs and
				Border Protection Agency that concern evasion;
										(B)facilitating,
				promoting, and coordinating cooperation and the exchange of information between
				the U.S. Customs and Border Protection Agency, U.S. Immigration and Customs
				Enforcement, and other relevant agencies regarding evasion;
										(C)notifying on a timely basis the
				administering authority (as defined in section 771(1) of the Tariff Act of 1930
				(19 U.S.C. 1677(1))) and the Commission (as defined in section 771(2) of the
				Tariff Act of 1930 (19 U.S.C. 1677(2))) of any finding, determination, civil
				action, or criminal action taken by the U.S. Customs and Border Protection
				Agency or other Federal agency regarding evasion;
										(D)serving as the
				primary liaison between the U.S. Customs and Border Protection Agency and the
				public regarding United States Government activities concerning evasion,
				including—
											(i)establish and
				administer the procedures described in subsection (c);
											(ii)upon request, provide technical assistance
				and advice to eligible small businesses to enable such businesses to prepare
				and submit allegations of evasion; and
											(iii)regularly consult with the public, the
				Commercial Customs Operations Advisory Committee, the Trade Support Network,
				and any other relevant parties and organizations regarding the development and
				implementation of regulations, interpretations, and policies related to
				countering evasion.
											(3)Preventing and
				countering evasion of the trade remedy lawsIn carrying out its
				duties with respect to preventing and countering evasion, the National
				Targeting and Analysis Group dedicated to preventing and countering evasion
				shall—
										(A)establish targeted
				risk assessment methodologies and standards—
											(i)for evaluating the
				risk that cargo destined for the United States may constitute evading covered
				merchandise; and
											(ii)for issuing, as
				appropriate, Trade Alerts described in paragraph (4); and
											(B)to the extent
				practicable and otherwise authorized by law, use information available from the
				Automated Commercial System, the Automated Commercial Environment computer
				system, the Automated Targeting System, the Automated Export System, the
				International Trade Data System, and the Treasury Enforcement Communications
				System, and any successor systems, to administer the methodologies and
				standards established under subparagraph (A).
										(4)Trade
				alertsBased upon the application of the targeted risk assessment
				methodologies and standards established under paragraph (3), the Director of
				the Trade Remedy Law Enforcement Division shall issue Trade Alerts or other
				such means of notification to directors of United States ports of entry
				directing further inspection, or physical examination or testing, of specific
				merchandise to ensure compliance with the trade remedy laws.
									(5)Single entry
				bondThe Secretary of the Treasury shall require a single entry
				bond, in addition to any continuous bond, in any case in which the Secretary
				has a reasonable belief, based on evidence, that merchandise—
										(A)may be subject to
				an order issued under section 706 or section 736; and
										(B)is being entered
				into the United States by means of evasion.
										The bond shall be set at an amount
				the Secretary determines sufficient to protect revenue and to ensure compliance
				with the law, regulations, and instructions that the Secretary is authorized to
				enforce.(c)Procedures for
				investigating allegations of evasion
									(1)Initiation by
				petition or referral
										(A)In
				generalNot later than 10 days after the date on which the
				Commissioner receives a petition described in subparagraph (B) or a referral
				described in subparagraph (C), the Commissioner shall initiate an investigation
				pursuant to this paragraph.
										(B)Petition
				describedA petition described in this subparagraph is a petition
				that—
											(i)is filed with the Commissioner by any party
				who is an interested party with respect to covered merchandise;
											(ii)alleges that a
				person has entered covered merchandise into the customs territory of the United
				States through evasion; and
											(iii)is accompanied
				by information reasonably available to the petitioner supporting the
				allegation.
											(C)Referral
				describedA referral
				described in this subparagraph is information submitted to the Commissioner by
				any other Federal agency, including the Department of Commerce or the United
				States International Trade Commission, indicating that a person has entered
				covered merchandise into the customs territory of the United States through
				evasion.
										(2)Determinations
										(A)Preliminary
				determination
											(i)In
				generalNot later than 90
				days after the date on which the Commissioner initiates an investigation under
				paragraph (1), the Commissioner shall issue a preliminary determination, based
				on information available to the Commissioner at the time of the determination,
				with respect to whether there is a reasonable basis to believe or suspect that
				the covered merchandise was entered into the customs territory of the United
				States through evasion.
											(ii)ExtensionThe Commissioner may extend by not more
				than 45 days the time period specified in clause (i) if the Commissioner
				determines that sufficient information to make a preliminary determination
				under that clause is not available within that time period or the inquiry is
				unusually complex.
											(B)Final
				determination
											(i)In
				generalNot later than 120
				days after making a preliminary determination under subparagraph (A), the
				Commissioner shall make a final determination, based on substantial evidence,
				with respect to whether covered merchandise was entered into the customs
				territory of the United States through evasion.
											(ii)ExtensionThe Commissioner may extend by not more
				than 60 days the time period specified in clause (i) if the Commissioner
				determines that sufficient information to make a final determination under that
				clause is not available within that time period or the inquiry is unusually
				complex.
											(iii)Opportunity
				for comment; hearingAfter
				making a preliminary determination under subparagraph (A) and before issuing a
				final determination under this subparagraph with respect to whether covered
				merchandise was entered into the customs territory of the United States through
				evasion, the Commissioner shall—
												(I)provide any person alleged to have entered
				the merchandise into the customs territory of the United States through
				evasion, and any person that is an interested party with respect to the
				merchandise, with an opportunity to be heard;
												(II)upon request, hold a hearing with respect
				to whether the covered merchandise was entered into the customs territory of
				the United States through evasion; and
												(III)provide an opportunity for public
				comment.
												(C)Authority to
				collect and verify additional informationIn making a preliminary determination under
				subparagraph (A) or a final determination under subparagraph (B), the
				Commissioner—
											(i)shall exercise all
				existing authorities to collect information needed to make the determination;
				and
											(ii)may collect such additional information as
				is necessary to make the determination through such methods as the Commissioner
				considers appropriate, including by—
												(I)issuing a questionnaire with respect to
				covered merchandise to—
													(aa)a person that filed a petition under
				paragraph (1)(B);
													(bb)a person alleged to have entered covered
				merchandise into the customs territory of the United States through evasion;
				or
													(cc)any other person
				that is an interested party with respect to the covered merchandise; or
													(II)conducting verifications, including on-site
				verifications, of any relevant information.
												(D)Adverse
				inference
											(i)In
				generalIf the Commissioner
				finds that a person that filed a petition under paragraph (1)(B), a person
				alleged to have entered covered merchandise into the customs territory of the
				United States through evasion, or a foreign producer or exporter, has failed to
				cooperate by not acting to the best of the person's ability to comply with a
				request for information, the Commissioner may, in making a preliminary
				determination under subparagraph (A) or a final determination under
				subparagraph (B), use an inference that is adverse to the interests of that
				person in selecting from among the facts otherwise available to determine
				whether evasion has occurred.
											(ii)Adverse
				inference describedAn
				adverse inference used under clause (i) may include reliance on information
				derived from—
												(I)the petition, if
				any, submitted under paragraph (1)(B) with respect to the covered
				merchandise;
												(II)a determination
				by the Commissioner in another investigation under this section;
												(III)an investigation
				or review by the administering authority under title VII; or
												(IV)any other
				information placed on the record.
												(E)Notification and
				publicationNot later than 7
				days after making a preliminary determination under subparagraph (A) or a final
				determination under subparagraph (B), the Commissioner shall—
											(i)provide
				notification of the determination to—
												(I)the administering
				authority; and
												(II)the person that
				submitted the petition under paragraph (1)(B) or the Federal agency that
				submitted the referral under paragraph (1)(C); and
												(ii)provide the determination for publication
				in the Federal Register.
											(3)Business
				proprietary information
										(A)Establishment of
				proceduresFor each
				investigation initiated under paragraph (1), the Commissioner shall establish
				procedures for the submission of business proprietary information under an
				administrative protective order that—
											(i)protects against public disclosure of such
				information; and
											(ii)for purposes of submitting comments to the
				Commissioner, provides limited access to such information for—
												(I)the person that
				submitted the petition under paragraph (1)(B) or the Federal agency that
				submitted the referral under paragraph (1)(C); and
												(II)the person
				alleged to have entered covered merchandise into the customs territory of the
				United States through evasion.
												(B)Administration
				in accordance with other proceduresThe procedures established
				under subparagraph (A) shall be administered, to the maximum extent
				practicable, in accordance with administrative protective order procedures
				under section 777 by the administering authority.
										(C)Disclosure of
				business proprietary informationThe Commissioner shall, in
				accordance with the procedures established under subparagraph (A), make all
				business proprietary information presented to, or obtained by, the Commissioner
				during an investigation available to the persons specified in subparagraph
				(A)(ii) under an administrative protective order, regardless of when such
				information is submitted during an investigation.
										(4)Referrals to
				other Federal agencies
										(A)After
				preliminary determinationNotwithstanding section 777 and subject
				to subparagraph (C), when the Commissioner makes an affirmative preliminary
				determination under paragraph (2)(A), the Commissioner shall, at the request of
				the head of another Federal agency, transmit the administrative record to the
				head of that agency.
										(B)After final
				determinationNotwithstanding section 777 and subject to
				subparagraph (C), when the Commissioner makes an affirmative final
				determination under paragraph (2)(B), the Commissioner shall, at the request of
				the head of another Federal agency, transmit the complete administrative record
				to the head of that agency.
										(C)Protective
				ordersBefore transmitting an administrative record to the head
				of another Federal agency under subparagraph (A) or (B), the Commissioner shall
				verify that the other agency has in effect with respect to the administrative
				record a protective order that provides the same or a similar level of
				protection for the information in the administrative record as the protective
				order in effect with respect to such information under this subsection.
										(d)Effect of
				determinations
									(1)Effect of
				affirmative preliminary determinationIf the Commissioner makes a preliminary
				determination in accordance with subsection (c)(2)(A) that there is a
				reasonable basis to believe or suspect that covered merchandise was entered
				into the customs territory of the United States through evasion, the
				Commissioner shall—
										(A)suspend the
				liquidation of each unliquidated entry of the covered merchandise that is
				subject to the preliminary determination and that entered on or after the date
				of the initiation of the investigation under paragraph (1) and, pursuant to the
				Commissioner’s authority under section 504(b), extend liquidation of each
				unliquidated entry of the covered merchandise that is subject to the
				preliminary determination and that entered prior to the date of the initiation
				of the investigation under paragraph (1);
										(B)review and
				reassess the amount of bond or other security the importer is required to post
				for each entry of merchandise described in subparagraph (A);
										(C)require the
				posting of a cash deposit with respect to each entry of merchandise described
				in subparagraph (A); and
										(D)take such other
				measures as the Commissioner determines appropriate to ensure the collection of
				any duties that may be owed with respect to merchandise described in
				subparagraph (A) as a result of a final determination under subsection
				(c)(2)(B).
										(2)Effect of
				negative preliminary determinationIf the Commissioner makes a preliminary
				determination in accordance with subsection (c)(2)(A) that there is not a
				reasonable basis to believe or suspect that covered merchandise was entered
				into the customs territory of the United States through evasion, the
				Commissioner shall continue the investigation and notify the administering
				authority pending a final determination under subsection (c)(2)(B).
									(3)Effect of
				affirmative final determinationIf the Commissioner makes a final
				determination in accordance with subsection (c)(2)(B) that covered merchandise
				was entered into the customs territory of the United States through evasion,
				the Commissioner shall—
										(A)suspend or
				continue to suspend, as the case may be, the liquidation of each entry of the
				covered merchandise that is subject to the determination and that enters on or
				after the date of the determination and, pursuant to the Commissioner’s
				authority under section 504(b), extend or continue to extend, as the case may
				be, the liquidation of each entry of the covered merchandise that is subject to
				the determination and that entered prior to the date of the
				determination;
										(B)notify the administering authority of the
				determination and request that the administering authority—
											(i)identify the applicable antidumping or
				countervailing duty assessment rate for the entries for which liquidation is
				suspended under paragraph (1)(A) or subparagraph (A) of this paragraph;
				or
											(ii)if no such
				assessment rates are available at the time, identify the applicable cash
				deposit rate to be applied to the entries described in subparagraph (A), with
				the applicable antidumping or countervailing duty assessment rates to be
				provided as soon as such rates become available;
											(C)require the
				posting of cash deposits and assess duties on each entry of merchandise
				described in subparagraph (A) in accordance with the instructions received from
				the administering authority under paragraph (5);
										(D)review and
				reassess the amount of bond or other security the importer is required to post
				for merchandise described in subparagraph (A) to ensure the protection of
				revenue and compliance with the law; and
										(E)take such
				additional enforcement measures as the Commissioner determines appropriate,
				such as—
											(i)initiating proceedings under section 592 or
				596;
											(ii)implementing, in consultation with the
				relevant Federal agencies, rule sets or modifications to rules sets for
				identifying, particularly through the Automated Targeting System and the
				Automated Commercial Environment, importers, other parties, and merchandise
				that may be associated with evasion;
											(iii)requiring, with respect to merchandise for
				which the importer has repeatedly provided incomplete or erroneous entry
				summary information in connection with determinations of evasion, the importer
				to submit entry summary documentation and to deposit estimated duties at the
				time of entry;
											(iv)referring the
				record in whole or in part to U.S. Immigration and Customs Enforcement for
				civil or criminal investigation; and
											(v)transmitting the
				administrative record to the administering authority for further appropriate
				proceedings.
											(4)Effect of
				negative final determinationIf the Commissioner makes a final
				determination in accordance with subsection (c)(2)(B) that covered merchandise
				was not entered into the customs territory of the United States through
				evasion, the Commissioner shall terminate the suspension of liquidation
				pursuant to paragraph (1)(A) and refund any cash deposits collected pursuant to
				paragraph (1)(C) that are in excess of the cash deposit rate that would
				otherwise have been applicable the merchandise.
									(5)Cooperation of
				administering authority
										(A)In
				generalUpon receiving a notification from the Commissioner under
				paragraph (3)(B), the administering authority shall promptly provide to the
				Commissioner the applicable cash deposit rates and antidumping or
				countervailing duty assessment rates and any necessary liquidation
				instructions.
										(B)Special rule for
				cases in which the producer or exporter is unknownIf
				the Commissioner and administering authority are unable to determine the
				producer or exporter of the merchandise with respect to which a notification is
				made under paragraph (3)(B), the administering authority shall identify, as the
				applicable cash deposit rate or antidumping or countervailing duty assessment
				rate, the cash deposit or duty (as the case may be) in the highest amount
				applicable to any producer or exporter, including the all-others
				rate of the merchandise subject to an antidumping order or countervailing duty
				order under section 736 or 706, respectively, or a finding issued under the
				Antidumping Act, 1921, or any administrative review conducted under section
				751.
										(e)Special
				rules
									(1)Effect on other
				authoritiesNeither the
				initiation of an investigation under subsection (c)(1) nor a preliminary
				determination or a final determination under subsection (c)(2) shall affect the
				authority of the Commissioner—
										(A)to pursue such other enforcement measures
				with respect to the evasion of antidumping or countervailing duties as the
				Commissioner determines necessary, including enforcement measures described in
				clauses (i) through (iv) of subsection (d)(3)(E); or
										(B)to assess any penalties or collect any
				applicable duties, taxes, and fees, including pursuant to section 592.
										(2)Effect of determinations on fraud
				actionsNeither a preliminary
				determination nor a final determination under subsection (c)(2) shall be
				determinative in a proceeding under section 592.
									(3)Negligence or
				intentThe Commissioner shall investigate and make a preliminary
				determination or a final determination under this section with respect to
				whether a person has entered covered merchandise into the customs territory of
				the United States through evasion without regard to whether the person—
										(A)intended to
				violate an antidumping duty order or countervailing duty order under section
				736 or 706, respectively, or a finding issued under the Antidumping Act, 1921;
				or
										(B)exercised
				reasonable care with respect to avoiding a violation of such an order or
				finding.
										.
					(b)Technical
			 amendmentClause (ii) of
			 section 777(b)(1)(A) of the Tariff Act of 1930 (19 U.S.C. 1677f(b)(1)(A)) is
			 amended to read as follows:
						
							(ii)to an officer or employee of U.S. Customs
				and Border Protection Agency who is directly involved in conducting an
				investigation regarding fraud under this title or claims of evasion under
				section
				516B.
							.
					(c)Judicial
			 reviewSection 516A(a)(2) of the Tariff Act of 1930 (19 U.S.C.
			 1516a(a)(2)) is amended—
						(1)in subparagraph
			 (A)—
							(A)in clause
			 (i)(III), by striking or at the end;
							(B)in clause (ii), by
			 adding or at the end; and
							(C)by inserting after
			 clause (ii) the following:
								
									(iii)the date of publication in the Federal
				Register of a determination described in clause (ix) of subparagraph
				(B),
									;
				and
							(2)in subparagraph
			 (B), by adding at the end the following new clause:
							
								(ix)A
				determination by the Commissioner responsible for U.S. Customs and Border
				Protection under section 516B that merchandise has been entered into the
				customs territory of the United States through
				evasion.
								.
						(d)Finality of
			 determinationsSection 514(b) of the Tariff Act of 1930 (19
			 U.S.C. 1514(b)) is amended by striking section 303 and all that
			 follows through which are reviewable and inserting
			 section 516B or title VII that are reviewable.
					302.Application to
			 Canada and MexicoPursuant to
			 article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act (19 U.S.C. 3438),
			 the amendments made by this title shall apply with respect to goods from Canada
			 and Mexico.
				BOther
			 matters
				311.DefinitionsIn this subtitle, the terms
			 appropriate congressional committees, Commissioner,
			 covered merchandise, enter and entry,
			 and evade and evasion have the meanings given those
			 terms in section 516B(a) of the Tariff Act of 1930 (as added by section 301(a)
			 of this Act).
				312.Allocation and
			 training of personnel
					(a)Reassignment and
			 allocationThe Commissioner
			 shall, to the maximum extent possible, ensure that the U.S. Customs and Border
			 Protection Agency—
						(1)employs sufficient
			 personnel who have expertise in, and responsibility for, preventing and
			 investigating the entry of covered merchandise into the customs territory of
			 the United States through evasion;
						(2)on the basis of
			 risk assessment metrics, assigns sufficient personnel with primary
			 responsibility for preventing the entry of covered merchandise into the customs
			 territory of the United States through evasion to the ports of entry in the
			 United States at which the Commissioner determines potential evasion presents
			 the most substantial threats to the revenue of the United States; and
						(3)provides adequate
			 training to relevant personnel to increase expertise and effectiveness in the
			 prevention and investigation of entries of covered merchandise into the customs
			 territory of the United States through evasion.
						(b)Commercial
			 enforcement officersNot
			 later than 30 days after the enactment of this Act, the Secretary of Homeland
			 Security, the Commissioner, and the Assistant Secretary for U.S. Immigration
			 and Customs Enforcement shall assess and properly allocate the resources of the
			 U.S. Customs and Border Protection Agency and U.S. Immigration and Customs
			 Enforcement—
						(1)to effectively implement the provisions of,
			 and amendments made by, this Act; and
						(2)to improve efforts
			 to investigate and combat evasion.
						313.Regulations
					(a)In
			 generalNot later than 240
			 days after the date of the enactment of this Act, the Commissioner shall issue
			 regulations to carry out this title and the amendments made by this
			 title.
					(b)Cooperation
			 between U.S. Customs and Border Protection Agency, U.S. Immigration and Customs
			 Enforcement, and Department of CommerceNot later than 240 days
			 after the date of the enactment of this Act, the Commissioner, the Assistant
			 Secretary for U.S. Immigration and Customs Enforcement, and the Secretary of
			 Commerce shall establish procedures to ensure maximum cooperation and
			 communication between the U.S. Customs and Border Protection Agency, U.S.
			 Immigration and Customs Enforcement, and the Department of Commerce in order to
			 quickly, efficiently, and accurately investigate allegations of evasion under
			 section 516B of the Tariff Act of 1930 (as added by section 301(a) of this
			 Act).
					314.Annual report
			 on prevention of evasion of antidumping and countervailing duty orders
					(a)In
			 generalNot later than February 28 of each year, beginning in
			 2013, the Commissioner, in consultation with the Secretary of Commerce and the
			 Assistant Secretary for U.S. Immigration and Customs Enforcement, shall submit
			 to the appropriate congressional committees a report on the efforts being taken
			 to prevent and investigate evasion.
					(b)ContentsEach
			 report required under subsection (a) shall include—
						(1)for the calendar
			 year preceding the submission of the report—
							(A)a summary of the
			 efforts of the U.S. Customs and Border Protection Agency to prevent and
			 investigate evasion;
							(B)the number of
			 allegations of evasion received and the number of allegations of evasion
			 resulting in investigations by the U.S. Customs and Border Protection Agency or
			 any other agency;
							(C)a summary of the
			 completed investigations of evasion, including the number and nature of the
			 investigations initiated, conducted, or completed, as well as their
			 resolution;
							(D)with respect to
			 investigations that lead to lead to issuance of a penalty notice, the penalty
			 amounts;
							(E)the amounts of
			 antidumping and countervailing duties collected as a result of any
			 investigations or other actions by the U.S. Customs and Border Protection
			 Agency or any other agency;
							(F)a description of
			 the allocation of personnel and other resources of the U.S. Customs and Border
			 Protection Agency and U.S. Immigration and Customs Enforcement to prevent and
			 investigation evasion, including any assessments conducted regarding the
			 allocation of such personnel and resources; and
							(G)a description of
			 training conducted to increase expertise and effectiveness in the prevention
			 and investigation of evasion; and
							(2)a description of the U.S. Customs and
			 Border Protection Agency processes and procedures to prevent and investigate
			 evasion, including—
							(A)the specific
			 guidelines, policies, and practices used by the U.S. Customs and Border
			 Protection Agency to ensure that allegations of evasion are promptly evaluated
			 and acted upon in a timely manner;
							(B)an evaluation of
			 the efficacy of such existing guidelines, policies, and practices;
							(C)identification of
			 any changes since the last report that have materially improved or reduced the
			 effectiveness of the U.S. Customs and Border Protection Agency to prevent and
			 investigate evasion;
							(D)a description of
			 the development and implementation of policies for the application of single
			 entry and continuous bonds for entries of covered merchandise to sufficiently
			 protect the collection of antidumping and countervailing duties commensurate
			 with the level of risk on noncollection;
							(E)the processes and
			 procedures for increased cooperation and information sharing with the
			 Department of Commerce, U.S. Immigration and Customs Enforcement, and any other
			 relevant Federal agencies to prevent and investigate evasion; and
							(F)identification of any recommended policy
			 changes of other Federal agencies or legislative changes to improve the
			 effectiveness of the U.S. Customs and Border Protection Agency to prevent and
			 investigate evasion.
							315.Government
			 Accountability Office report on reliquidation authorityNot later than 60 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the appropriate congressional committees, and make available to the
			 public, a report estimating the amount of duties that could not be collected on
			 covered merchandise that entered the customs territory of the United States
			 through evasion during fiscal years 2011 and 2012 because the Commissioner did
			 not have the authority to reliquidate the entries of such merchandise.
				316.Addressing
			 circumvention by new shippersSection 751(a)(2)(B) of the Tariff Act of
			 1930 (19 U.S.C. 1675(a)(2)(B)) is amended—
					(1)by striking clause
			 (iii);
					(2)by redesignating
			 clause (iv) as clause (iii); and
					(3)inserting after
			 clause (iii), as redesignated by paragraph (2) of this section, the
			 following:
						
							(iv)Any weighted average dumping margin or
				individual countervailing duty rate determined for an exporter or producer in a
				review conducted under clause (i) shall be based solely on the bona fide United
				States sales of an exporter or producer, as the case may be, made during the
				period covered by the review. In determining whether the United States sales of
				an exporter or producer made during the period covered by the review were bona
				fide, the administering authority shall consider, depending on the
				circumstances surrounding such sales—
								(I)the prices of such
				sales;
								(II)whether such
				sales were made in commercial quantities;
								(III)the timing of
				such sales;
								(IV)the expenses
				arising from such sales;
								(V)whether the
				subject merchandise involved in such sales were resold in the United States at
				a profit;
								(VI)whether such
				sales were made on an arms-length basis; and
								(VII)any other factor
				the administering authority determines to be relevant as to whether such sales
				are, or are not, likely to be typical of those the exporter or producer will
				make after completion of the
				review.
								.
					IVMiscellaneous
			 provisions
			401.Penalties for customs brokers
				(a)In generalSection 641(d)(1) of the Tariff Act of 1930
			 (19 U.S.C. 1641(d)(1)) is amended—
					(1)in subparagraph (E), by striking ;
			 or and inserting a semicolon;
					(2)in subparagraph (F), by striking the period
			 and inserting ; or; and
					(3)by adding at the end the following:
						
							(G)has been convicted of committing or
				conspiring to commit an act of terrorism described in section 2332b of title
				18, United States Code.
							.
				
					(b)Technical amendmentsSection 641 of the Tariff Act of 1930 (19
			 U.S.C. 1641) is amended—
					(1)in subsection (g)(2)(B), by striking
			 Secretary's notice and inserting notice under
			 subparagraph (A); and
					(2)by striking Customs Service
			 each place it appears and inserting U.S. Customs and Border Protection
			 Agency.
					402.De minimis value and
			 entry under regulations
				(a)De Minimis
			 valueSection 321(a)(2)(C) of
			 the Tariff Act of 1930 (19 U.S.C. 1321(a)(2)(C)) is amended by striking
			 $200 and inserting $800.
				(b)Entry under
			 regulationsSection 498 of
			 the Tariff Act of 1930 (19 U.S.C. 1498) is amended—
					(1)in subsection (a),
			 by striking paragraph (1) and inserting the following:
						
							(1)Merchandise, when different commercial
				facilitation and risk considerations that may vary for different classes or
				kinds of merchandise or different classes of transactions may
				dictate;
							;
					(2)by redesignating
			 subsection (b) as subsection (c); and
					(3)by inserting after
			 subsection (a) the following:
						
							(b)Entry of
				merchandise valued at $2,500 or lessThe Secretary of the Treasury shall
				prescribe rules and regulations for the declaration and entry of merchandise if
				the aggregate value of the shipment of merchandise does not exceed
				$2,500.
							.
					(c)Effective
			 dateThe amendments made by this section apply to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 90th day
			 after the date of the enactment of this Act.
				403.Collection and
			 remittance of certain Customs User Fees
				(a)In
			 generalSection 13031(d) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(d))
			 is amended—
					(1)in the subsection
			 heading, by inserting and
			 remittance after collection;
					(2)in paragraph
			 (3)—
						(A)by inserting
			 required to be collected under such paragraph after shall
			 remit those fees; and
						(B)by striking
			 31 days after the close of the calendar quarter in which the fees are
			 collected and inserting 30 days after the end of the month in
			 which the fees are required to be collected; and
						(3)by adding at the
			 end the following:
						
							(5)The refund of any fee collected under
				subsection (a)(5) shall not be payable from the Customs User Fee
				Account.
							(6)(A)A person who collects
				fees under paragraph (1) or (2) and does not remit those fees to the Secretary
				of the Treasury as required by paragraph (3) shall be subject to a penalty in
				accordance with the requirements of this paragraph.
								(B)The amount of such penalty shall be
				equal to 2 times the amount of the fee that was required to be remitted to the
				Secretary of the Treasury. The Secretary of the Treasury may establish and
				impose additional penalties through rulemaking for failure to comply with any
				provision of this subsection.
								(C)Any penalty collected under this
				paragraph shall be used to directly reimburse each appropriation for the amount
				paid out of that appropriation for the costs described in subsection
				(f)(3)(A).
								.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) take effect on the date of enactment of this Act and apply with
			 respect to fees that are required to be collected and remitted to the Secretary
			 of the Treasury under section 13031(d) of the Consolidated Omnibus Budget
			 Reconciliation Act of 1985, as amended by subsection (a), on or after such date
			 of enactment.
				404.Drawback and
			 refunds
				(a)Articles made
			 from imported merchandiseSection 313(a) of the Tariff Act of 1930
			 (19 U.S.C. 1313(a)) is amended—
					(1)by striking
			 under customs supervision; and
					(2)by inserting as calculated under
			 subsection (r)(4)(A), after less 1 per centum of such
			 duties,.
					(b)Substitution for
			 drawback purposesSection
			 313(b) of the Tariff Act of 1930 (19 U.S.C. 1313(b)) is amended—
					(1)by striking
			 If imported and inserting the following:
						
							(1)In
				generalIf
				imported
							;
					(2)by striking
			 and any other merchandise (whether imported or domestic) of the same
			 kind and quality and inserting and substitute
			 merchandise;
					(3)by striking
			 three years and inserting 5 years;
					(4)by striking
			 the receipt of such imported merchandise by the manufacturer or producer
			 of such articles and inserting the date of importation of such
			 imported merchandise by the importer;
					(5)by striking
			 under customs supervision each place it appears;
					(6)by inserting after
			 merchandise used therein been imported, the following: as
			 calculated under subsection (r)(4)(A),;
					(7)by striking the period at the end and
			 inserting , as calculated under subsection (r)(4)(A).;
			 and
					(8)by adding at the
			 end the following:
						
							(2)Requirements
				relating to transfer of merchandise
								(A)Manufacturers
				and producersDrawback may be allowed under paragraph (1) in the
				amount referred to under paragraph (1) only if the manufacturer or producer of
				articles has received the imported, duty-paid merchandise or substitute
				merchandise, directly or indirectly, of imported duty-paid merchandise or
				substitute merchandise.
								(B)Exporters and
				destroyersDrawback may be
				allowed under paragraph (1) in the amount referred to under paragraph (1) only
				if the exporter or destroyer of articles has received the manufactured or
				produced article or substitute article, directly or indirectly, of a substitute
				article.
								(C)Evidence of
				transferTransfers of merchandise under subparagraph (A) and
				transfers of articles under subparagraph (B) may be evidenced by business
				records kept in the normal course of business and no additional certificates of
				transfer or manufacture shall be
				required.
								.
					(c)Merchandise not
			 conforming to sample or specificationsSection 313(c) of the Tariff Act of 1930
			 (19 U.S.C. 1313(c)) is amended—
					(1)in paragraph
			 (1)—
						(A)in the matter
			 preceding subparagraph (A), by striking under the supervision of the
			 Customs Service;
						(B)in subparagraph
			 (D)—
							(i)by striking 3 and inserting
			 5; and
							(ii)by
			 striking under the supervision of the Customs Service;
			 and
							(C)in the text
			 immediately following subparagraph (D), by inserting as calculated under
			 subsection (r)(4)(A), after merchandise,; and
						(2)in paragraph (2)—
						(A)by striking under the supervision of
			 the Customs Service; and
						(B)by striking the
			 last sentence and inserting the following: Transfers of merchandise may
			 be evidenced by business records kept in the normal course of business and no
			 additional certificates of transfer shall be required..
						(d)Proof of
			 exportationSection 313(i) of
			 the Tariff Act of 1930 (19 U.S.C. 1313(i)) is amended to read as
			 follows:
					
						(i)Proof of
				exportationA person claiming
				drawback under this section shall, as proof of exportation, maintain the record
				of exportation entered in the automated export system of the United States
				Government or, if the exporter is unable to use that system, records kept in
				the normal course of business similar to the information contained in such
				record of
				exportation.
						.
				(e)Unused
			 merchandise drawbackSection
			 313(j) of the Tariff Act of 1930 (19 U.S.C. 1313(j)) is amended—
					(1)in paragraph
			 (1)(A)—
						(A)by striking
			 3-year and inserting 5-year; and
						(B)by inserting and before filing the
			 drawback claim after the date of importation; and
						(2)in paragraph (2)—
						(A)in subparagraph (B)—
							(i)by
			 striking 3-year and inserting 5-year;
							(ii)by inserting and before filing the
			 drawback claim after the imported merchandise;
			 and
							(iii)by
			 striking under customs supervision;
							(B)in subparagraph
			 (C)(ii)(II)—
							(i)by
			 inserting , directly or indirectly, after
			 received; and
							(ii)by
			 inserting , tax, or fee after duty; and
							(C)in the text immediately following
			 subparagraph (C)—
							(i)by inserting
			 , as calculated under subsection (r)(4), after under this
			 subsection; and
							(ii)by
			 adding at the end the following: Merchandise shall be considered to be
			 received directly or indirectly from a person who imported and paid any duty,
			 tax, or fee due on the imported merchandise if the recipient received any
			 imported merchandise, any other merchandise (whether imported or domestic), or
			 any combination of imported merchandise and such other merchandise, from the
			 importer through a transfer directly to the recipient, or a transfer from the
			 importer through one or more intermediate transfers involving one or more
			 parties of any combination of imported merchandise or such other merchandise.
			 Transfers of merchandise may be evidenced by business records kept in the
			 normal course of business and no additional certificates of transfer shall be
			 required..
							(f)Certificate of
			 deliverySection 313 of the
			 Tariff Act of 1930 (19 U.S.C. 1313) is amended by striking subsection
			 (k).
				(g)RegulationsSection 313(l) of the Tariff Act of 1930
			 (19 U.S.C. 1313(l)) is amended by striking and the designation of the
			 person to whom any refund or payment of drawback shall be made and
			 inserting and the authority to require that all drawback entries be
			 filed electronically.
				(h)Substitution of
			 finished petroleum derivativesSection 313(p) of the Tariff Act of 1930
			 (19 U.S.C. 1313(p)) is amended—
					(1)by striking
			 Harmonized Tariff Schedule of the United States each place it
			 appears and inserting HTS; and
					(2)the text immediately following paragraph
			 (3)(A)(ii), by striking Commissioner of Customs and inserting
			 Commissioner of U.S. Customs and Border Protection.
					(i)Packaging
			 materialSection 313(q)(3) of the Tariff Act of 1930 (19 U.S.C.
			 1313(q)(3)) is amended by striking they contain and inserting
			 it contains.
				(j)Filing and
			 calculation of drawback claimsSection 313(r) of the Tariff Act of 1930
			 (19 U.S.C. 1313(r)) is amended—
					(1)in the heading, by
			 inserting and calculation
			 of after Filing;
					(2)in paragraph
			 (1)—
						(A)by striking the
			 first sentence and inserting the following: A drawback entry shall be
			 filed or applied for, as applicable, not later than 5 years after the date on
			 which merchandise on which drawback is claimed was imported. If merchandise
			 summarized on an entry summary line item with respect to which drawback is
			 claimed was imported on more than one date, the earliest date of importation of
			 the merchandise contained on that entry summary line item shall be used for
			 purposes of this paragraph.;
						(B)in the second
			 sentence, by striking 3-year and inserting
			 5-year; and
						(C)in the third
			 sentence, by striking the Customs Service and inserting
			 U.S. Customs and Border Protection;
						(3)in paragraph (3)(A)—
						(A)in the matter
			 preceding clause (i), by striking The Customs Service and
			 inserting U.S. Customs and Border Protection; and
						(B)in clauses (i) and
			 (ii), by striking the Customs Service each place it appears and
			 inserting U.S. Customs and Border Protection; and
						(4)by adding at the
			 end the following:
						
							(4)The amount used for purposes of
				determining a drawback entry for refund filed under subsection (a), (b), or (c)
				shall equal the amount determined by multiplying—
								(A)the amount determined by
				dividing—
									(i)the total amount of duties, taxes,
				and fees on the entry summary line item under which imported merchandise is
				reported; by
									(ii)the number of units of imported
				merchandise; and
									(B)the number of units of imported
				merchandise claimed for
				drawback.
								.
					(k)Drawbacks for
			 recovered materialsSection 313(x) of the Tariff Act of 1930 (19
			 U.S.C. 1313(x)) is amended by striking and (c) and inserting
			 (c), and (j).
				(l)DefinitionsSection
			 313 of the Tariff Act of 1930 (19 U.S.C. 1313) is amended by adding at the end
			 the following:
					
						(z)DefinitionsIn this section:
							(1)DirectlyThe term directly means a
				transfer of merchandise or an article from 1 person to another person without
				any intermediate transfer.
							(2)HTSThe term HTS means the
				Harmonized Tariff Schedule of the United States.
							(3)IndirectlyThe term indirectly means a
				transfer of merchandise or an article from 1 person to another person with 1 or
				more intermediate transfers.
							(4)Schedule
				BThe term Schedule
				B means the Department of Commerce Schedule B, Statistical
				Classification of Domestic and Foreign Commodities Exported from the United
				States.
							(5)Substitute
				merchandise; substitute articleThe terms substitute
				merchandise and substitute article mean—
								(A)a good that is classifiable within the same
				8-digit HTS subheading number as another good (the Schedule B number may be
				used to demonstrate this fact) whether imported or domestic; or
								(B)a good demonstrated to have been
				classifiable within the same 8-digit HTS subheading number as another good at
				some point during the 5-year period beginning on the date of importation of the
				designated imported merchandise (the Schedule B number may be used to
				demonstrate this fact) whether imported or
				domestic.
								.
				(m)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall—
						(A)take effect on the
			 date of the enactment of this Act; and
						(B)except as provided
			 in paragraph (2), apply to drawback claims filed with respect to merchandise
			 that enters the United States on or after such date of enactment.
						(2)Transition
			 ruleDuring the 2-year period beginning on the date described in
			 paragraph (1)(A), a person may elect to file a claim for drawback under—
						(A)section 313 of the
			 Tariff Act of 1930, as amended by this section; or
						(B)section 313 of the
			 Tariff Act of 1930, as in effect on the day before the date described in
			 paragraph (1)(A).
						(n)Government
			 Accountability Office reportNot later than one year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committee on Ways and Means of the House of Representatives and
			 the Committee on Finance of the Senate a report that contains—
					(1)a description of the implementation of
			 section 313 of the Tariff Act of 1930 (19 U.S.C. 1313), as amended by this
			 section;
					(2)an evaluation of the modernization of
			 drawback and refunds under subsection (b) of section 313 of such Act (relating
			 to substitution for drawback purposes), as amended by this section;
					(3)an evaluation of extending the
			 modernization of drawback and refunds to subsection (j) of section 313 of such
			 Act (relating to unused merchandise drawback), as amended by this section;
			 and
					(4)recommendations for the processing of
			 drawback claims under the Automated Commercial Environment computer system
			 authorized under section 13031(f)(5) of the Consolidated Omnibus Budget and
			 Reconciliation Act of 1985 (19 U.S.C. 58c(f)(5)).
					405.Amendments to
			 chapter 98 of the Harmonized Tariff Schedule of the United States
				(a)Articles
			 exported and returned, advanced or improved abroad
					(1)In
			 generalU.S. Note 3 to subchapter II of chapter 98 of the
			 Harmonized Tariff Schedule of the United States is amended by adding at the end
			 the following:
						
							(f)(i)For purposes of subheadings 9802.00.40 and
				9802.00.50, fungible goods exported from the United States for the purposes
				described in such subheadings—
									(A)may be commingled; and
									(B)the origin, value, and classification of
				such goods may be accounted for using an inventory management method.
									(ii)If a person chooses to use an inventory
				management method under this paragraph with respect to fungible goods, the
				person shall use the same inventory management method for any other goods with
				respect to which the person claims fungibility under this paragraph.
								(iii)For the purposes of this paragraph—
									(A)the term fungible good
				means any good that is commercially interchangeable with another good and that
				has properties that are essentially identical to the properties of another
				good; and
									(B)the term inventory management
				method means any method for managing inventory that is based on
				generally accepted accounting
				principles.
									.
					(2)Effective
			 dateThe amendment made by
			 this subsection applies to articles classifiable under subheading 9802.00.40 or
			 9802.00.50 of the Harmonized Tariff Schedule of the United States that are
			 entered, or withdrawn from warehouse for consumption, on or after the date that
			 is 60 days after the date of the enactment of this Act.
					(b)Modification of
			 provisions relating to returned property
					(1)In
			 generalThe article
			 description for heading 9801.00.10 of the Harmonized Tariff Schedule of the
			 United States is amended by inserting after exported the
			 following: , or any other products when returned within 3 years after
			 having been exported.
					(2)Effective
			 dateThe amendment made by paragraph (1) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
					(c)Duty free
			 treatment for certain United States Government property returned to the United
			 States
					(1)In
			 generalSubchapter I of chapter 98 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
						
							
								
									
										9801.00.11United States Government property, returned to the United
						States without having been advanced in value or improved in condition by any
						means while abroad, entered by the United States Government or a contractor to
						the United States Government, and certified by the importer as United States
						Government propertyFree
										
									
								
							.
					(2)Effective
			 DateThe amendment made by paragraph (1) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
					VOther
			 trade agencies
			501.United States
			 International Trade Commission
				(a)Fiscal year
			 2013There are authorized to be appropriated for the salaries and
			 expenses of the United States International Trade Commission not to exceed
			 $82,800,000 for fiscal year 2013.
				(b)Fiscal years
			 2014 and 2015Section 330(e)(2)(A) of the Tariff Act of 1930 (19
			 U.S.C. 1330(e)(2)(A)) is amended by striking clauses (i) and (ii) and inserting
			 the following:
					
						(i)$86,800,000 for
				fiscal year 2014.
						(ii)$88,900,000 for
				fiscal year
				2015.
						.
				502.Office of the
			 United States Trade Representative
				(a)Fiscal year
			 2013There are authorized to
			 be appropriated for the salaries and expenses of the Office of the United
			 States Trade Representative not less than $54,500,000, including for additional
			 resources to strengthen the monitoring and enforcement of existing United
			 States trade agreements.
				(b)Sense of
			 congress on interagency trade enforcement centerIt is the sense
			 of Congress that—
					(1)robust monitoring
			 and enforcement of United States rights under international trade agreements,
			 and enforcement of domestic trade laws, are crucial to expanding exports and
			 ensuring United States workers, businesses, ranchers, and farmers are able to
			 compete on a level playing field with foreign trade partners;
					(2)to strengthen
			 monitoring and enforcement, executive departments and agencies must coordinate
			 and augment their efforts to identify and reduce or eliminate foreign trade
			 barriers and unfair foreign trade practices; and
					(3)an Interagency
			 Trade Enforcement Center, as established by Executive Order 13601 of February
			 28, 2012, has the potential to strengthen the monitoring and enforcement of
			 United States rights under international trade agreements and the enforcement
			 of domestic trade laws.
					
